Exhibit 10.1

 

FINANCING AND SECURITY AGREEMENT

 

THIS FINANCING AND SECURITY AGREEMENT (this “Agreement”) is made this 30th day
of April, 2010, by and between LIQUIDITY SERVICES, INC., a corporation organized
under the laws of the State of Delaware (“Borrower”), and BANK OF AMERICA, N.A.,
a national banking association, its successors and assigns (“Lender”).

 

RECITALS

 

A.            Borrower has applied to Lender for certain credit facilities
consisting of (i) a revolving credit facility in the maximum principal amount of
Thirty Million Dollars ($30,000,000) and (ii) as part of that revolving credit
facility, a letter of credit facility in the maximum principal amount of Ten
Million Dollars ($10,000,000).

 

B.            Lender is willing to make the credit facilities available to
Borrower upon the terms and subject to the conditions set forth in this
Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereby
agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                      Certain Defined Terms.

 

As used in this Agreement, the terms defined in the Preamble and Recitals hereto
shall have the respective meanings specified therein, and the following terms
shall have the following meanings:

 

“Account” individually and “Accounts” collectively mean all presently existing
or hereafter acquired or created accounts, accounts receivable, health-care
insurance receivables, contract rights, notes, drafts, instruments, acceptances,
chattel paper, leases and writings evidencing a monetary obligation or a
security interest in, or a lease of, goods, all rights to payment of a monetary
obligation or other consideration under present or future contracts (including,
without limitation, all rights (whether or not earned by performance) to receive
payments under presently existing or hereafter acquired or created letters of
credit), or by virtue of property that has been sold, leased, licensed, assigned
or otherwise disposed of, services rendered or to be rendered, loans and
advances made or other considerations given, by or set forth in or arising out
of any present or future chattel paper, note, draft, lease, acceptance, writing,
bond, insurance policy, instrument, document or general intangible, and all
extensions and renewals of any thereof, all rights under or arising out of
present or future contracts, agreements or general interest in goods which gave
rise to any or all of the foregoing, including all commercial tort claims, other
claims or causes of action now existing or hereafter arising in connection with
or under any agreement or document or by operation of law or otherwise, all
collateral security of any kind (including, without limitation, real property
mortgages and deeds of trust) Supporting Obligations, letter-of-credit rights
and letters of credit given by any Person with respect to any of the foregoing,
all books and records in whatever media (paper, electronic or otherwise)
recorded or stored, with respect to any or all of the foregoing and all
equipment

 

--------------------------------------------------------------------------------


 

and general intangibles necessary or beneficial to retain, access and/or process
the information contained in those books and records, and all Proceeds of the
foregoing.

 

“Account Debtor” means any Person who is obligated on a Receivable and “Account
Debtors” mean all Persons who are obligated on the Receivables.

 

“ACH Transactions” means any cash management or related services including the
automatic clearing house transfer of funds by Lender for the account of Borrower
pursuant to agreement or overdrafts.

 

“Adjustment Date” has the meaning described in Section 8.5 (Assignments by
Lender).

 

“Affiliate” means, with respect to any designated Person, any other Person,
directly or indirectly controlling, directly or indirectly controlled by, or
under direct or indirect common control with the Person designated.  For
purposes of this definition, the term “control” (including with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities or other equity interests or by contract or
otherwise.

 

“Agreement” means this Financing and Security Agreement, as amended, restated,
supplemented or otherwise modified in writing in accordance with the provisions
of Section 8.2 (Amendments; Waivers).

 

“Assignee” means any Person to which Lender assigns all or any portion of its
interests under this Agreement, any Commitment, and the Revolving Loan, in
accordance with the provisions of Section 8.5 (Assignments by Lender), together
with any and all successors and assigns of such Person; “Assignees” means the
collective reference to all Assignees.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, and any successor Laws.

 

“BBA LIBOR Daily Floating Rate” means a fluctuating rate of interest per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as selected by Lender from time to time) as determined for each Business
Day at approximately 11:00 a.m. London time two (2) London Banking Days prior to
the date in question, for U.S. Dollar deposits (for delivery on the first day of
such interest period) with a one month term, as adjusted from time to time in
Lender’s sole discretion for reserve requirements, deposit insurance assessment
rates and other regulatory costs.  If such rate is not available at such time
for any reason, then the rate will be determined by such alternate method as
reasonably selected by Lender.

 

“Borrower” means each Person defined as a “Borrower” in the preamble of this
Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State are authorized or required to close.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

2

--------------------------------------------------------------------------------


 

“Capital Lease” means with respect to any Person any lease of real or personal
property, for which the related Lease Obligations have been or should be, in
accordance with GAAP consistently applied, capitalized on the balance sheet of
that Person.

 

“Cash Equivalents” means (a) securities with maturities of one year or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit with
maturities of one (1) year or less from the date of acquisition of, or money
market accounts maintained with, Lender, any Affiliate of Lender, or any other
domestic commercial bank having capital and surplus in excess of One Hundred
Million Dollars ($100,000,000) or such other domestic financial institutions or
domestic brokerage houses to the extent disclosed to, and approved by, Lender
and (c) commercial paper of a domestic issuer rated at least either A-1 by
Standard & Poor’s Corporation (or its successor) or P-1 by Moody’s Investors
Service, Inc. (or its successor) with maturities of six (6) months or less from
the date of acquisition.

 

“Cash Flow” is EBITDA, plus, rent and lease expenses, plus extraordinary items
and the unrealized gain from securities and derivatives, minus unrealized loss
from securities and derivatives, minus cash Taxes paid, minus dividends,
withdrawals, and other distributions (except distributions required to be made
by Borrower or its Subsidiaries to any Person which in accordance with GAAP are
treated as cost or expense in the calculation of income from operations), minus
capital expenditures.

 

“Change in Control” means any of the following events:  (a) any Person or two or
more Persons acting in concert, other than any Person holding Borrower’s voting
stock as of the Closing Date, shall have acquired beneficial ownership, directly
or indirectly, of, or shall have acquired by contract or otherwise, voting stock
of Borrower (or other securities convertible into such voting stock)
representing thirty-five percent (35%) or more of the combined voting power of
all voting stock of Borrower or (b) Borrower ceases to own, directly or
indirectly, sixty-five percent (65%) of the ownership interests of any of its
Subsidiaries (or such lesser portion as may be owned by Borrower as of the date
hereof).

 

“Chattel Paper” means a record or records (including, without limitation,
electronic chattel paper) that evidence both a monetary obligation and a
security interest in specific goods, a security interest in specific goods and
software used in the goods, or a lease of specific goods; all Supporting
Obligations with respect thereto; any returned, rejected or repossessed goods
and software covered by any such record or records and all proceeds (in any form
including, without limitation, accounts, contract rights, documents, chattel
paper, instruments and general intangibles) of such returned, rejected or
repossessed goods; and all Proceeds of the foregoing.

 

“Closing Date” means the Business Day, in any event not later than April 30,
2010, on which Lender shall be satisfied that the conditions precedent set forth
in Section 5.1 (Conditions to Initial Advance) have been fulfilled or otherwise
waived by Lender.

 

“Collateral” means all property of Borrower subject from time to time to the
Liens of this Agreement, any of the Security Documents and/or any of the other
Financing Documents, together with any and all Proceeds thereof.

 

“Collateral Disclosure List” has the meaning described in Section 3.3
(Collateral Disclosure List).

 

3

--------------------------------------------------------------------------------


 

“Commitment” means the Revolving Credit Commitment or the commitment for any
loan, letter of credit, interest rate protection, foreign exchange risk, cash
management, and other Credit Facility now or hereafter provided to Borrower by
Lender whether under this Agreement or otherwise and “Commitments” means the
collective reference to the Revolving Credit Commitment, and the commitment for
any loan, letter of credit, interest rate protection, foreign exchange risk,
cash management, and other Credit Facility now or hereafter provided to Borrower
by Lender whether under this Agreement or otherwise.

 

“Compliance Certificate” means a periodic Compliance Certificate described in
Section 6.1.1 (Financial Statements).

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code.

 

“Copyrights” means and includes, in each case whether now existing or hereafter
arising, all of Borrower’s rights, title and interest in and to (a) all
copyrights, rights and interests in copyrights, works protectable by copyright,
copyright registrations, copyright applications, and all renewals of any of the
foregoing, (b) all income, royalties, damages and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past, current or future infringements of any of the
foregoing, (c) the right to sue for past, present and future infringements of
any of the foregoing, and (d) all rights corresponding to any of the foregoing
throughout the world.

 

“Corporate Guarantor” means GovDeals, Inc., a corporation organized and existing
under the laws of the State of Delaware.

 

“Corporate Guaranty” means that certain Guaranty of Payment Agreement for the
benefit of Lender of even date herewith from Corporate Guarantor, as the same
may from time to time be amended, restated, supplemented or otherwise modified.

 

“Credit Facility” means the Revolving Credit Facility or the Letter of Credit
Facility, as the case may be, and “Credit Facilities” means collectively the
Revolving Credit Facility and the Letter of Credit Facility and any and all
other credit facilities now or hereafter extended under or secured by this
Agreement.

 

“Current Letter of Credit Obligations” has the meaning described in
Section 2.2.5 (Payments of Letters of Credit).

 

“Default” means an event which, with the giving of notice or lapse of time, or
both, could or would constitute an Event of Default under the provisions of this
Agreement.

 

“Documents” means all documents of title or receipts, whether now existing or
hereafter acquired or created, and all Proceeds of the foregoing.

 

“DoD Contracts” means (i) Defense Logistics Agency, Surplus Commercial Property,
Defense Reutilization and Marketing Service, Invitation for Bids, No. 99-0001,
December, 2000, (ii) Defense Logistics Agency, Multi-Year Sale of Surplus Scrap
Material at Locations Nationwide, Defense Reutilization and Marketing Service,
Invitation for Bids, No. 99-4001, December 7, 2004, and (iii) Surplus Usable
Property Sales Contract (Sales Contract Number 08-0001-0001) between Borrower
and the Defense Reutilization and Marketing Service of the U.S.

 

4

--------------------------------------------------------------------------------


 

Department of Defense, in each case as amended, supplemented, replaced or
otherwise modified from time to time.

 

“DoD Surplus” means DoD Surplus, LLC, a limited liability company organized
under the laws of the State of Delaware, and its successors and assigns.

 

“EBITDA” means as to Borrower and its Subsidiaries for any period of
determination thereof, the sum of (a) the net profit (or loss) prior to
discontinued operations and extraordinary items, determined in accordance with
GAAP consistently applied, plus (b) interest expense for such period, plus
(c) income tax provisions for such period, plus (d) depreciation, depletion and
amortization expense for such period, plus (e) non-cash stock compensation
expense, to the extent each of the foregoing are included in the calculation of
net profit.

 

“Enforcement Costs” means all documented expenses, charges, costs and fees
whatsoever (including, without limitation, outside counsel attorney’s fees and
expenses) of any nature whatsoever paid or incurred by or on behalf of Lender in
connection with (a) any or all of the Obligations, this Agreement and/or any of
the other Financing Documents, (b) the creation, perfection, collection,
maintenance, preservation, defense, protection, realization upon, disposition,
sale or enforcement of all or any part of the Collateral, this Agreement or any
of the other Financing Documents, including, without limitation, those costs and
expenses more specifically enumerated in Section 3.6 (Costs) and/or Section 8.10
(Enforcement Costs), and further including, without limitation, amounts paid to
lessors, processors, bailees, warehousemen, sureties, judgment creditors and
others in possession of or with a Lien against or claimed against the
Collateral, and (c) the monitoring, administration, processing and/or servicing
of any or all of the Obligations, the Financing Documents, and/or the
Collateral.  Notwithstanding the foregoing, in the event Lender assigns to an
Assignee a portion of Lender’s Commitments pursuant to Section 8.5 or Lender
sells to another financial institution a participating interest in a portion of
Lender’s Commitments pursuant to Section 8.6.  “Enforcement Costs” will be
limited to one law firm for all of the Lenders in each relevant jurisdiction.

 

“Equipment” means all equipment, machinery, computers, chattels, tools, parts,
machine tools, furniture, furnishings, fixtures and supplies of every nature,
presently existing or hereafter acquired or created and wherever located,
whether or not the same shall be deemed to be affixed to real property, and all
of such types of property leased by Borrower and all of Borrower’s rights and
interests with respect thereto under such leases (including, without limitation,
options to purchase), together with all accessions, additions, fittings,
accessories, special tools, and improvements thereto and substitutions therefor
and all parts and equipment which may be attached to or which are necessary or
beneficial for the operation, use and/or disposition of such personal property,
all licenses, warranties, franchises and General Intangibles related thereto or
necessary or beneficial for the operation, use and/or disposition of the same,
together with all Accounts, Chattel Paper, Instruments and other consideration
received by Borrower on account of the sale, lease or other disposition of all
or any part of the foregoing, and together with all rights under or arising out
of present or future Documents and contracts relating to the foregoing and all
Proceeds of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

5

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning described in ARTICLE VII (Default and Rights
and Remedies).

 

“Facilities” means the collective reference to the loan, letter of credit,
interest rate protection, foreign exchange risk, cash management, and other
credit facilities now or hereafter provided to Borrower by Lender.

 

“Fees” means the collective reference to each fee payable to Lender under the
terms of this Agreement or under the terms of any of the other Financing
Documents.

 

“Financing Documents” means at any time collectively this Agreement, the
Revolving Credit Note, the Security Documents, the Pledge Agreements, the
Guaranties, the Letter of Credit Documents, and any other instrument, agreement
or document previously, simultaneously or hereafter executed and delivered by
Borrower, any Guarantor and/or any other Person, singly or jointly with another
Person or Persons, evidencing, securing, guarantying or in connection with this
Agreement, the Revolving Credit Note, any of the Security Documents, any of the
Pledge Agreements, any of the Guaranties, any of the Letter of Credit Documents,
any of the Facilities, and/or any of the Obligations.

 

“Fixed Charge Coverage Ratio” means as to Borrower for any period of
determination thereof the ratio of (a) Cash Flow to (b) Fixed Charges.

 

“Fixed Charges” means as to the Borrower for any period of determination, the
sum of (a) current maturities of long term debt and Capital Leases measured as
of the date that is twelve (12) months prior to the last day of such testing
period, plus (b) required payments of interest on all Indebtedness for Borrowed
Money of the Borrower, plus (c) cash Taxes paid, plus (d) rent and lease
expense.

 

“Fixed or Capital Assets” of a Person at any date means all assets which would,
in accordance with GAAP consistently applied, be classified on the balance sheet
of such Person as property, plant or equipment at such date.

 

“Foreign Subsidiary” means (i) a Subsidiary treated as a corporation for U.S.
federal income tax purposes that is formed or incorporated outside of the United
States, (ii) a Subsidiary substantially all of whose assets consist, directly or
indirectly, of Subsidiaries described in clause (i) of this definition, and
(iii) an entity treated as disregarded for U.S. federal income tax purposes that
owns more than sixty-six percent (66%) of the voting stock of a Subsidiary
described in clauses (i) or (ii) of this definition.

 

“Funded Debt” means at any date, the aggregate of all Indebtedness for Borrowed
Money of the Borrower and its Subsidiaries, including Subordinated Indebtedness.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“General Intangibles” means all general intangibles of every nature, whether
presently existing or hereafter acquired or created, and without implying any
limitation of the foregoing, further means all books and records, commercial
tort claims, other claims (including without limitation all claims for income
tax and other refunds), payment intangibles, Supporting Obligations, choses in
action, claims, causes of action in tort or equity, contract rights, judgments,
customer lists, software, Patents, Trademarks, licensing agreements, rights in
intellectual property, goodwill (including goodwill of Borrower’s business
symbolized by and

 

6

--------------------------------------------------------------------------------


 

associated with any and all Trademarks, trademark licenses, Copyrights and/or
service marks), royalty payments, licenses, letter-of-credit rights, letters of
credit, contractual rights, the right to receive refunds of unearned insurance
premiums, rights as lessee under any lease of real or personal property,
literary rights, Copyrights, service names, service marks, logos, trade secrets,
amounts received as an award in or settlement of a suit in damages, deposit
accounts, interests in joint ventures, general or limited partnerships, or
limited liability companies or partnerships, rights in applications for any of
the foregoing, books and records in whatever media (paper, electronic or
otherwise) recorded or stored, with respect to any or all of the foregoing, all
Supporting Obligations with respect to any of the foregoing, and all Equipment
and General Intangibles necessary or beneficial to retain, access and/or process
the information contained in those books and records, and all Proceeds of the
foregoing.

 

“GMV” means, with respect to any Person, gross merchandise volume, as determined
in a manner consistent with the method used to report gross merchandise volume
to the Securities and Exchange Commission.

 

“Government Liquidation” means Government Liquidation.com, LLC, a limited
liability company organized under the laws of the State of Delaware.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any department, agency or instrumentality thereof.

 

“Guarantor” means Corporate Guarantor or LLC Guarantor, as the case may be, and
“Guarantors” means Corporate Guarantor and LLC Guarantor.

 

“Guaranty” means the Corporate Guaranty or the LLC Guaranty, as the case may be,
and “Guaranties” means the Corporate Guaranty and the LLC Guaranty.

 

“Hazardous Materials” means (a) any “hazardous waste” as defined by the Resource
Conservation and Recovery Act of 1976, as amended from time to time, and
regulations promulgated thereunder; (b) any “hazardous substance” as defined by
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended from time to time, and regulations promulgated thereunder;
(c) any substance the presence of which on any property now or hereafter owned,
acquired or operated by Borrower is prohibited by any Law similar to those set
forth in this definition; and (d) any other substance which by Law requires
special handling in its collection, storage, treatment or disposal.

 

“Hazardous Materials Contamination” means the contamination (whether presently
existing or occurring after the date of this Agreement) by Hazardous Materials
of any property owned, operated or controlled by Borrower or for which Borrower
has responsibility, including, without limitation, improvements, facilities,
soil, ground water, air or other elements on, or of, any property now or
hereafter owned, acquired or operated by Borrower, and any other contamination
by Hazardous Materials for which Borrower is, or is claimed to be, responsible.

 

“Indebtedness” of a Person means at any date the total liabilities of such
Person at such time determined in accordance with GAAP consistently applied.

 

“Indebtedness for Borrowed Money” of a Person means at any time the sum at such
time of (a) Indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services, (b) any obligations of such Person in
respect of letters of credit, banker’s or

 

7

--------------------------------------------------------------------------------


 

other acceptances or similar obligations issued or created for the account of
such Person, (c) Lease Obligations of such Person with respect to Capital
Leases, (d) all liabilities secured by any Lien on any property owned by such
Person, to the extent attached to such Person’s interest in such property, even
though such Person has not assumed or become personally liable for the payment
thereof, (e) obligations of third parties which are being guarantied or
indemnified against by such Person or which are secured by the property of such
Person; and (f) any obligations, liabilities or indebtedness, contingent or
otherwise, under or in connection with, any Swap Contract; but excluding trade
and other accounts payable which are not overdue by more than ninety (90) days
or which are being disputed in good faith by such Person and for which adequate
reserves are being provided on the books of such Person in accordance with GAAP.

 

“Indemnified Parties” has the meaning set forth in Section 8.19
(Indemnification).

 

“Instrument” means a negotiable instrument or any other writing which evidences
a right to payment of a monetary obligation and is not itself a security
agreement or lease and is of a type that in the ordinary course of business is
transferred by delivery with any necessary endorsement or assignment, and all
Supporting Obligations with respect to any of the foregoing and all Proceeds
with respect to any of the foregoing.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the Income Tax Regulations issued and proposed to be issued
thereunder.

 

“Inventory” means all goods of Borrower and all right, title and interest of
Borrower in and to all of its now owned and hereafter acquired goods and other
personal property furnished under any contract of service or intended for sale
or lease, including, without limitation, all raw materials, work-in-process,
finished goods and materials and supplies of any kind, nature or description
which are used or consumed in Borrower’s business or are or might be used in
connection with the manufacture, packing, shipping, advertising, selling or
finishing of such goods and other personal property and all licenses,
warranties, franchises, General Intangibles, personal property and all documents
of title or documents relating to the same, together with all Accounts, Chattel
Paper, Instruments and other consideration received by Borrower on account of
the sale, lease or other disposition of all or any part of the foregoing, and
together with all rights under or arising out of present or future Documents and
contracts relating to the foregoing and all Proceeds of the foregoing.

 

“Investment Property” means a security, whether certificated or uncertificated,
security entitlement, securities account, commodity contract or commodity
account and all Proceeds of, and Supporting Obligations with respect to, the
foregoing.

 

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices (ISP 98), ICC Publication No. 590 published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance).

 

“Item of Payment” means each check, draft, cash, money, instrument, item, and
other remittance in payment or on account of payment of the Receivables or
otherwise with respect to any Collateral, including, without limitation, cash
proceeds of any returned, rejected or repossessed goods, the sale or lease of
which gave rise to a Receivable, and other proceeds of Collateral; and “Items of
Payment” means the collective reference to all of the foregoing.

 

“Laws” means all ordinances, statutes, rules, regulations, orders, injunctions,
writs, or decrees of any Governmental Authority.

 

8

--------------------------------------------------------------------------------


 

“Lease Obligations” of a Person means for any period the rental commitments of
such Person for such period under leases for real and/or personal property (net
of rent from subleases thereof, but including taxes, insurance, maintenance and
similar expenses which such Person, as the lessee, is obligated to pay under the
terms of said leases, except to the extent that such taxes, insurance,
maintenance and similar expenses are payable by sublessees), including rental
commitments under Capital Leases.

 

“Letter of Credit” and “Letters of Credit” shall have the meanings described in
Section 2.2.1 (Letters of Credit).

 

“Letter of Credit Agreement” means the collective reference to each letter of
credit application and agreement substantially in the form of Lender’s then
standard form of application for letter of credit or such other form as may be
approved by Lender, executed and delivered by Borrower in connection with the
issuance of a Letter of Credit, as the same may from time to time be amended,
restated, supplemented or modified and “Letter of Credit Agreements” means all
of the foregoing in effect at any time and from time to time.

 

“Letter of Credit Cash Collateral Account” has the meaning described in
Section 2.2.3 (Terms of Letters of Credit).

 

“Letter of Credit Documents” means any and all drafts under or purporting to be
under a Letter of Credit, any Letter of Credit Agreement, and any other
instrument, document or agreement executed and/or delivered by Borrower or any
other Person under, pursuant to or in connection with a Letter of Credit or any
Letter of Credit Agreement.

 

“Letter of Credit Facility” means the facility established pursuant to
Section 2.2 (Letter of Credit Facility).

 

“Letter of Credit Fee” and “Letter of Credit Fees” have the meanings described
in Section 2.2.2 (Letter of Credit Fees).

 

“Letter of Credit Obligations” means all Obligations of Borrower with respect to
the Letters of Credit and the Letter of Credit Agreements.

 

“Lien” means any mortgage, deed of trust, deed to secure debt, grant, pledge,
security interest, assignment, encumbrance, judgment, lien, financing statement,
hypothecation, provision in any instrument or other document for confession of
judgment, cognovit or other similar right or other remedy, claim, charge,
control over or interest of any kind in real or personal property securing any
indebtedness, duties, obligations, and liabilities owed to, or claimed to be
owed to, a Person, all whether perfected or unperfected, avoidable or
unavoidable, based on the common law, statute or contract or otherwise,
including, without limitation, any conditional sale or other title retention
agreement, any lease in the nature thereof, and the filing of or agreement to
give any financing statement under the Uniform Commercial Code of any
jurisdiction, excluding the precautionary filing of any financing statement by
any lessor in a true lease transaction, by any bailor in a true bailment
transaction or by any consignor in a true consignment transaction under the
Uniform Commercial Code of any jurisdiction or the agreement to give any
financing statement by any lessee in a true lease transaction, by any bailee in
a true bailment transaction or by any consignee in a true consignment
transaction.

 

“LLC Guarantor” means Surplus Acquisition Venture, LLC, a limited liability
company organized and existing under the laws of the State of Delaware, and its
successors and assigns.

 

9

--------------------------------------------------------------------------------


 

“LLC Guaranty” means that certain Guaranty of Payment Agreement for the benefit
of Lender of even date herewith from LLC Guarantor, as the same may from time to
time be amended, restated, supplemented or otherwise modified.

 

“Loan Notice” has the meaning described in Section 2.1.2 (Procedure for Making
Advances).

 

“London Banking Day” is a day on which banks in London are open for business and
dealing in offshore dollars.

 

“Major Contract” means a contract or other agreement producing GMV equal to or
greater than ten percent (10%) of Borrower’s GMV for the immediately preceding
four (4) fiscal quarters.

 

“Material Adverse Effect” means a material adverse effect on the business,
operations, properties, assets or financial condition of Borrower and its
Subsidiaries, taken as a whole.

 

“Maximum Rate” has the meaning described in Section 2.3.5 (Maximum Interest
Rate).

 

“Multi-employer Plan” means a Plan that is a Multi-employer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Obligations” means all present and future indebtedness, duties, obligations,
and liabilities, whether now existing or contemplated or hereafter arising, of
Borrower to Lender under, arising pursuant to, in connection with and/or on
account of the provisions of this Agreement, the Revolving Credit Note, each
Security Document, and/or any of the other Financing Documents, the Revolving
Loan, any Swap Contract and/or any of the Facilities including, without
limitation, the principal of, and interest on, the Revolving Credit Note, late
charges, the Fees, Enforcement Costs, and prepayment fees (if any), letter of
credit reimbursement obligations, letter of credit fees or fees charged with
respect to any guaranty of any letter of credit; also means all other present
and future indebtedness, duties, obligations, and liabilities, whether now
existing or contemplated or hereafter arising, of Borrower to Lender or its
Affiliates of any nature whatsoever, regardless of whether such indebtedness,
duties, obligations, and liabilities be direct, indirect, primary, secondary,
joint, several, joint and several, fixed or contingent; and also means any and
all renewals, extensions, substitutions, amendments, restatements and
rearrangements of any such indebtedness, duties, obligations, and liabilities by
Lender and includes all obligations of DoD Surplus and Government Liquidation in
connection with any treasury products and services now or hereafter provided by
Lender or its Affiliates to DoD Surplus or Government Liquidation.

 

“Origination Fee” has the meaning described in Section 2.3.3 (Origination Fee).

 

“Outstanding Letter of Credit Obligations” has the meaning described in
Section 2.2.3 (Terms of Letters of Credit).

 

“Patents” means and includes, in each case whether now existing or hereafter
arising, all of Borrower’s rights, title and interest in and to (a) any and all
patents and patent applications, (b) any and all inventions and improvements
described and claimed in such patents and patent applications, (c) reissues,
divisions, continuations, renewals, extensions and continuations-in-part of any
patents and patent applications, (d) income, royalties, damages, claims and
payments now or hereafter due and/or payable under and with respect to any
patents or patent applications, including, without limitation, damages and
payments for past and future infringements, (e) rights

 

10

--------------------------------------------------------------------------------


 

to sue for past, present and future infringements of patents, and (f) all rights
corresponding to any of the foregoing throughout the world.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Acquisitions” means a transaction or series of transactions whereby
Borrower acquires all or substantially all of the assets of a business, or
purchases an equity interest in a business (the “Target”), provided, that,
(i) the Target shall be in a Permitted Business; (ii) both before and after
giving effect to such transaction, no Default or Event of Default shall be
continuing or would occur after giving effect to such transaction;
(iii) Borrower will be in compliance with all financial covenants after giving
pro forma effect to such transaction; (iv) after giving effect to such
transaction there must be at least Twenty Million Dollars ($20,000,000) of
availability under the Revolving Credit Facility based on a Pro Forma
Calculation of the Funded Debt to EBITDA financial covenant as set forth in
Section 6.1.13 (Financial Covenants) below; (v) Lender shall have received
evidence satisfactory to Lender in its reasonable discretion that arrangements
shall have been made for the termination of all Liens encumbering any asset of
the Target other than Permitted Liens; (vi) no Indebtedness shall be assumed by
Borrower in connection with such transaction other than unsecured Indebtedness
in an aggregate amount which when combined with all other existing Indebtedness
of Borrower and its Subsidiaries will not exceed the maximum amount of
Indebtedness permitted pursuant to Section 6.2.4(d) of this Agreement and
Indebtedness with respect to Capital Leases which when combined with all other
existing Indebtedness of Borrower and its Subsidiaries will not exceed the
maximum amount of Indebtedness permitted pursuant to clause (e) of the
definition of Permitted Liens; (vii) any Indebtedness of Borrower incurred to
the sellers pursuant to the financing of such transaction will be subordinated
to Lender pursuant to a subordination agreement in form and substance
satisfactory to Lender in its reasonable discretion in all material respects;
(viii) Lender shall have received complete copies of the Purchase Agreement
Documents; and (ix) within thirty (30) days of closing any transaction
contemplated hereby, if the Target is a Registered Organization, it shall become
a guarantor of the Credit Facilities, deliver to Lender a guaranty of payment
agreement for the benefit of Lender in form substantially identical to the
Corporate Guaranty, grant to Lender a Lien in all of its assets to the same
extent required by the Security Agreements and Borrower shall pledge to Lender,
shares or membership interests representing one hundred percent (100%) of the
voting and non voting ownership interests of the new Subsidiary; provided,
however, subject to the requirements of Section 6.2.2, including the GMV
threshold in the proviso thereto, if such Subsidiary is a Foreign Subsidiary, in
lieu of such Subsidiary granting to Lender a Lien in all of its assets and
guarantying the Obligations, Borrower shall grant, pledge and assign to Lender
shares representing sixty-six percent (66%) of the ownership of such Subsidiary.

 

“Permitted Business” means surplus sales, liquidations, auctions and auction
services, listing services, distribution, logistics and logistics services,
management services, advertising and transaction settlement or lines of business
reasonably related or ancillary to any of the foregoing.

 

“Permitted Liens” means (a) Liens for Taxes (i) in an aggregate amount not to
exceed One Million Dollars ($1,000,000), provided such Liens are released within
six (6) months of filing and no Governmental Authority has taken any enforcement
action against Borrower or the Collateral to enforce any such Liens or
(ii) which are not delinquent or which Lender has determined in the exercise of
its reasonable discretion (A) are being diligently contested in good

 

11

--------------------------------------------------------------------------------


 

faith and by appropriate proceedings, and such contest operates to suspend
collection of the contested Taxes and enforcement of a Lien, (B) Borrower has
the financial ability to pay, with all penalties and interest, at all times
without materially and adversely affecting Borrower, and (C) are not currently
entitled to priority over any Lien of Lender; (b) deposits or pledges to secure
obligations under workers’ compensation, social security or similar laws, or
under unemployment insurance in the ordinary course of business; (c) Liens
securing the Obligations; (d) judgment Liens to the extent the entry of such
judgment does not constitute a Default or an Event of Default under the terms of
this Agreement or result in the sale or levy of, or execution on, any of the
Collateral; (e) Liens securing Capital Leases on property acquired or held by
Borrower incurred for the financing or acquisition of such property securing in
the aggregate no more than One Million Dollars ($1,000,000) and (f) such other
Liens, if any, as are set forth on Schedule 4.1.19 attached hereto and made a
part hereof.

 

“Permitted Uses” means (i) for working capital and other corporate needs
incurred in the ordinary course of Borrower’s business, (ii) to fund Permitted
Acquisitions, (iii) and to support the issuance of Letters of Credit.

 

“Person” means and includes an individual, a corporation, a partnership, a joint
venture, a limited liability company or partnership, a trust, an unincorporated
association, a Governmental Authority, or any other organization or entity.

 

“Plan” means any pension plan that is covered by Title IV of ERISA and in
respect of which Borrower or a Commonly Controlled Entity is an “employer” as
defined in Section 3 of ERISA.

 

“Pledge Agreements” means (i) that certain Pledge, Assignment and Security
Agreement of even date hereof from Borrower for the benefit of Lender, pursuant
to which Borrower grants, pledges and assigns to Lender shares representing one
hundred percent (100%) of the ownership of Corporate Guarantor, as the same may
from time to time be amended, restated, supplemented or otherwise modified and
(ii) that certain Pledge, Assignment and Security Agreement of even date hereof
from Borrower for the benefit of Lender, pursuant to which Borrower grants,
pledges and assigns to Lender ownership interests representing one hundred
percent (100%) of the ownership of LLC Guarantor, as the same may from time to
time be amended, restated, supplemented or otherwise modified.

 

“Post-Default Rate” means, a rate three percent (3.00%) per annum in excess of
the then highest current rate or rates of interest in effect under the Revolving
Credit Note.

 

“Post-Expiration Date Letter of Credit” and “Post-Expiration Date Letters of
Credit” have the meanings described in Section 2.2.3 (Terms of Letters of
Credit).

 

“Pro Forma Calculation” means a calculation made on a pro forma basis (after
giving effect to cost savings and synergies arising from acquisitions,
dispositions, investments and business restructurings that have been or are
expected to be realized within twelve (12) months from the date of determination
to the extent they are reasonably identifiable and factually supportable) with
certain other adjustments to be agreed and otherwise in a manner satisfactory to
Lender in its reasonable discretion.

 

“Proceeds” has the meaning described in the Uniform Commercial Code as in effect
from time to time.

 

12

--------------------------------------------------------------------------------

 


 

“Purchase Agreement Documents” means collectively any agreement hereafter
executed in connection with any Permitted Acquisition and any and all other
agreements, documents or instruments (together with any and all amendments,
modifications, and supplements thereto, restatements thereof, and substitutes
therefor) previously, now or hereafter executed and delivered by Borrower or any
other Person in connection with any Permitted Acquisition.

 

“Receivable” means one of Borrower’s now owned and hereafter owned, acquired or
created Accounts, Chattel Paper, General Intangibles and Instruments; and
“Receivables” means all of Borrower’s now or hereafter owned, acquired or
created Accounts, Chattel Paper, General Intangibles and Instruments, and all
Proceeds thereof.

 

“Registered Organization” means an organization organized solely under the law
of a single state or the United States and as to which the state or the United
States must maintain a public record showing the organization to have been
organized.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder.

 

“Responsible Officer” means the chief executive officer of Borrower or the
president of Borrower or, with respect to financial matters, the chief financial
officer of Borrower.

 

“Revolving Credit Commitment” means the agreement of Lender relating to the
making of the Revolving Loan and advances thereunder subject to and in
accordance with the provisions of this Agreement.

 

“Revolving Credit Commitment Period” means the period of time from the Closing
Date to the Business Day preceding the Revolving Credit Termination Date.

 

“Revolving Credit Committed Amount” has the meaning described in Section 2.1.1
(Revolving Credit Facility).

 

“Revolving Credit Expiration Date” means May 31, 2013.

 

“Revolving Credit Facility” means the facility established by Lender pursuant to
Section 2.1 (Revolving Credit Facility).

 

“Revolving Credit Note” has the meaning described in Section 2.1.3 (Revolving
Credit Note).

 

“Revolving Credit Termination Date” means the earlier of (a) the Revolving
Credit Expiration Date, or (b) the date on which the Revolving Credit Commitment
is terminated pursuant to Section 7.2 (Remedies) or otherwise.

 

“Revolving Credit Unused Line Fee” and “Revolving Credit Unused Line Fees” have
the meanings described in Section 2.1.6 (Revolving Credit Unused Line Fee).

 

“Revolving Loan” has the meaning described in Section 2.1.1 (Revolving Credit
Facility).

 

“Revolving Loan Account” has the meaning described in Section 2.1.5 (Revolving
Loan Account).

 

“Revolving Loan Optional Prepayment” and “Revolving Loan Optional Prepayments”
have the meanings described in Section 2.1.4 (Optional Prepayment of Revolving
Loan).

 

13

--------------------------------------------------------------------------------


 

“Security Agreements” means (i) that certain Security Agreement of even date
hereof from Corporate Guarantor for the benefit of Lender, as the same may from
time to time be amended, restated, supplemented or otherwise modified and
(ii) that certain Security Agreement of even date hereof from LLC Guarantor for
the benefit of Lender, as the same may from time to time be amended, restated,
supplemented or otherwise modified.

 

“Security Documents” means, collectively, the Pledge Agreements, the Security
Agreements, any assignment, pledge agreement, security agreement, mortgage, deed
of trust, deed to secure debt, financing statement and any similar instrument,
document or agreement under or pursuant to which a Lien is now or hereafter
granted to, or for the benefit of, Lender on any real or personal property of
any Person to secure all or any portion of the Obligations, all as the same may
from time to time be amended, restated, supplemented or otherwise modified.

 

“State” means the State of New York.

 

“Subordinated Indebtedness” means all Indebtedness, incurred at any time by
Borrower, which is in amounts, subject to repayment terms, and subordinated to
the Obligations, as set forth in one or more written agreements, all in form and
substance satisfactory to Lender in its reasonable discretion.

 

“Subsidiary” means any corporation more than fifty percent (50%) of the voting
shares of which at the time are owned directly by Borrower and/or by one or more
Subsidiaries of Borrower.

 

“Supporting Obligation” means a letter-of-credit right, secondary obligation or
obligation of a secondary obligor or that supports the payment or performance of
an account, chattel paper, a document, a general intangible, an instrument or
investment property.

 

“Swap Contract” means any document, instrument or agreement between Borrower and
Lender or any affiliate of Lender, now existing or entered into in the future,
relating to an interest rate swap transaction, forward rate transaction,
interest rate cap, floor or collar transaction, any similar transaction, any
option to enter into any of the foregoing, and any combination of the foregoing,
which agreement may be oral or in writing, including, without limitation, any
master agreement relating to or governing any or all of the foregoing and any
related schedule or confirmation, each as amended from time to time.

 

“Taxes” means all taxes and assessments whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character (including all
penalties or interest thereon), which at any time may be assessed, levied,
confirmed or imposed by any Governmental Authority on Borrower or any of its
properties or assets or any part thereof or in respect of any of its franchises,
businesses, income or profits.

 

“Trademarks” means and includes in each case whether now existing or hereafter
arising, all of Borrower’s rights, title and interest in and to (a) any and all
trademarks (including service marks), trade names and trade styles, and
applications for registration thereof and the goodwill of the business
symbolized by any of the foregoing, (b) any and all licenses of trademarks,
service marks, trade names and/or trade styles, whether as licensor or licensee,
(c) any renewals of any and all trademarks, service marks, trade names, trade
styles and/or licenses of any of the foregoing, (d) income, royalties, damages
and payments now or hereafter due and/or payable with respect thereto,
including, without limitation, damages, claims, and payments for past, present
and future infringements thereof, (e) rights to sue for past, present and future

 

14

--------------------------------------------------------------------------------


 

infringements of any of the foregoing, including the right to settle suits
involving claims and demands for royalties owing, and (f) all rights
corresponding to any of the foregoing throughout the world.

 

“Uniform Commercial Code” means, unless otherwise provided in this Agreement,
the Uniform Commercial Code as adopted by and in effect from time to time in the
State or in any other jurisdiction, as applicable.

 

“Wholly Owned Subsidiary” means any domestic United States corporation, all the
shares of stock of all classes of which (other than directors’ qualifying
shares) at the time are owned directly or indirectly by Borrower and/or by one
or more Wholly Owned Subsidiaries of Borrower.

 

Section 1.2                                      Accounting Terms and Other
Definitional Provisions.

 

Unless otherwise defined herein, as used in this Agreement and in any
certificate, report or other document made or delivered pursuant hereto,
accounting terms not otherwise defined herein, and accounting terms only partly
defined herein, to the extent not defined, shall have the respective meanings
given to them under GAAP, as consistently applied to the applicable Person.  All
terms used herein which are defined by the Uniform Commercial Code shall have
the same meanings as assigned to them by the Uniform Commercial Code unless and
to the extent varied by this Agreement.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and article, section, subsection, schedule and exhibit references are
references to articles, sections or subsections of, or schedules or exhibits to,
as the case may be, this Agreement unless otherwise specified.  As used herein,
the singular number shall include the plural, the plural the singular and the
use of the masculine, feminine or neuter gender shall include all genders, as
the context may require.  Reference to any one or more of the Financing
Documents shall mean the same as the foregoing may from time to time be amended,
restated, substituted, extended, renewed, supplemented or otherwise modified.

 

ARTICLE II
THE CREDIT FACILITIES

 

Section 2.1                                      The Revolving Credit Facility.

 

2.1.1                        Revolving Credit Facility.

 

Subject to and upon the provisions of this Agreement, Lender establishes a
revolving credit facility in favor of Borrower.  The aggregate of all advances
under the Revolving Credit Facility is sometimes referred to in this Agreement
as the “Revolving Loan”.

 

The maximum principal amount of Thirty Million Dollars ($30,000,000) is the
“Revolving Credit Committed Amount”.

 

During the Revolving Credit Commitment Period, Borrower may request advances
under the Revolving Credit Facility in accordance with the provisions of this
Agreement; provided that after giving effect to Borrower’s request, the
aggregate outstanding principal balance of the Revolving Loan and all Letter of
Credit Obligations would not exceed the Revolving Credit Committed Amount.

 

15

--------------------------------------------------------------------------------


 

Unless sooner paid, the unpaid Revolving Loan, together with interest accrued
and unpaid thereon, and all other Obligations shall be due and payable in full
on the Revolving Credit Expiration Date.

 

2.1.2                        Procedure for Making Advances Under the Revolving
Loan; Lender Protection Loans.

 

Borrower may borrow under the Revolving Credit Facility on any Business Day. 
Advances under the Revolving Loan shall be deposited to a demand deposit account
of Borrower with Lender (or an Affiliate of Lender) or shall be otherwise
applied as directed by Borrower, which direction Lender may require to be in
writing.  No later than 12:00 p.m. (Eastern Time) on the date of the requested
borrowing, Borrower shall give Lender oral or written notice (a “Loan Notice”)
of the amount and (if requested by Lender) the purpose of the requested
borrowing.  Any oral Loan Notice shall be confirmed in writing by Borrower
within three (3) Business Days after the making of the requested advance under
the Revolving Loan.  Each Loan Notice shall be irrevocable.

 

In addition, Borrower hereby irrevocably authorizes Lender at any time and from
time to time, without further request from or notice to Borrower, to make
advances under the Revolving Loan, which Lender, in its sole and absolute
discretion, deems necessary or appropriate to protect the interests of Lender,
including, without limitation, advances and reserves under the Revolving Loan
made to cover debit balances in the Revolving Loan Account, principal of, and/or
interest on, the Revolving Loan, the Obligations (including, without limitation,
any Letter of Credit Obligations), and/or Enforcement Costs, prior to, on, or
after the termination of other advances under this Agreement, regardless of
whether the outstanding principal amount of the Revolving Loan that Lender may
advance or reserve hereunder exceeds the Revolving Credit Committed Amount.

 

2.1.3                        Revolving Credit Note.

 

The obligation of Borrower to pay the Revolving Loan, with interest, shall be
evidenced by a promissory note (as from time to time extended, amended,
restated, supplemented or otherwise modified, the “Revolving Credit Note”)
substantially in the form of EXHIBIT A attached hereto and made a part hereof,
with appropriate insertions.  The Revolving Credit Note shall be dated as of the
Closing Date, shall be payable to the order of Lender at the times provided in
the Revolving Credit Note, and shall be in the principal amount of the Revolving
Credit Committed Amount. Borrower acknowledges and agrees that, if the
outstanding principal balance of the Revolving Loan outstanding from time to
time exceeds the face amount of the Revolving Credit Note, the excess shall bear
interest at the Post-Default Rate for the Revolving Loan and shall be payable,
with accrued interest, ON DEMAND.  The Revolving Credit Note shall not operate
as a novation of any of the Obligations or nullify, discharge, or release any
such Obligations or the continuing contractual relationship of the parties
hereto in accordance with the provisions of this Agreement.

 

2.1.4                        Optional Prepayments of Revolving Loan.

 

Borrower shall have the option, at any time and from time to time, to prepay
(each a “Revolving Loan Optional Prepayment” and collectively the “Revolving
Loan Optional Prepayments”) the Revolving Loan, in whole or in part without
premium or penalty.

 

16

--------------------------------------------------------------------------------


 

2.1.5                        Revolving Loan Account.

 

Lender will establish and maintain a loan account on its books (the “Revolving
Loan Account”) to which Lender will (a) debit (i) the principal amount of each
advance of the Revolving Loan made by Lender hereunder as of the date made,
(ii) the amount of any interest accrued on the Revolving Loan as and when due,
and (iii) any other amounts due and payable by Borrower to Lender from time to
time under the provisions of this Agreement in connection with the Revolving
Loan, including, without limitation, Enforcement Costs, Fees, late charges, and
service, collection and audit fees, as and when due and payable, and (b) credit
all payments made by Borrower to Lender on account of the Revolving Loan as of
the date made.  Lender may debit the Revolving Loan Account for the amount of
any Item of Payment that is returned to Lender unpaid.  All credit entries to
the Revolving Loan Account are conditional and shall be readjusted as of the
date made if final and indefeasible payment is not received by Lender in cash or
solvent credits.  Any and all periodic or other statements or reconciliations,
and the information contained in those statements or reconciliations, of the
Revolving Loan Account shall be final, binding and conclusive upon Borrower in
all respects, absent manifest error, unless Lender receives specific written
objection thereto from Borrower within thirty (30) Business Days after such
statement or reconciliation shall have been sent by Lender.

 

2.1.6                        Revolving Credit Unused Line Fee.

 

Borrower shall pay to Lender a quarterly revolving credit facility fee
(collectively, the “Revolving Credit Unused Line Fees” and individually, a
“Revolving Credit Unused Line Fee”) in an amount equal to two tenths of one
percent (0.20%) per annum of the average daily unused and undisbursed portion of
the Revolving Credit Committed Amount, minus the face amount of any outstanding
Letters of Credit, in effect from time to time accruing during each calendar
quarter.  The accrued and unpaid portion of the Revolving Credit Unused Line Fee
shall be paid by Borrower to Lender on the first day of each calendar quarter,
commencing on the first such date following the date hereof, and on the
Revolving Credit Termination Date.

 

Section 2.2                                      The Letter of Credit Facility.

 

2.2.1                        Letters of Credit.

 

Subject to and upon the provisions of this Agreement, and as a part of the
Revolving Credit Commitment, Borrower, upon the prior approval of Lender, may
obtain standby letters of credit (as the same may from time to time be amended,
supplemented or otherwise modified, each a “Letter of Credit” and collectively
the “Letters of Credit”) from Lender from time to time from the Closing Date
until the Business Day preceding the Revolving Credit Termination Date. 
Borrower will not be entitled to obtain a Letter of Credit hereunder unless
(a) after giving effect to the request, the outstanding principal balance of the
Revolving Loan and of the Letter of Credit Obligations would not exceed the
Revolving Credit Committed Amount, (b) the sum of the aggregate face amount of
the then outstanding Letters of Credit (including the face amount of the
requested Letter of Credit) does not exceed Ten Million Dollars ($10,000,000)
and (c) the term of the requested Letter of Credit is not greater than three
hundred sixty-five (365) days (it being understood that the Letters of Credit
hereunder may contain “evergreen” automatic renewal provisions).

 

17

--------------------------------------------------------------------------------


 

2.2.2                        Letter of Credit Fees.

 

Prior to or simultaneously with the opening of each Letter of Credit, Borrower
shall pay to Lender, a letter of credit fee (each a “Letter of Credit Fee” and
collectively the “Letter of Credit Fees”) in an amount equal to one percent
(1.00%) per annum of the face amount of the Letter of Credit.  The Letter of
Credit Fees shall be paid in advance on a quarterly basis, commencing on the
opening of each Letter of Credit and on the last day of each calendar quarter
thereafter.  In addition, Borrower shall pay to Lender all other reasonable and
customary amendment, negotiation, processing, transfer or other fees to the
extent and as and when required by the provisions of any Letter of Credit
Agreement.  All Letter of Credit Fees and all such other additional fees are
included in and are a part of the “Fees” payable by Borrower under the
provisions of this Agreement and are a part of the Obligations.

 

2.2.3                        Terms of Letters of Credit.

 

Each Letter of Credit shall (a) be opened pursuant to a Letter of Credit
Agreement, and (b) expire on a date not later than the Business Day, which is
364 days after the Revolving Credit Expiration Date; provided, however, if any
Letter of Credit does have an expiration date later than the Business Day
preceding the Revolving Credit Termination Date (each a “Post-Expiration Date
Letter of Credit” and collectively, the “Post-Expiration Date Letters of
Credit”), effective as of the Business Day preceding the Revolving Credit
Termination Date and without prior notice to or the consent of Borrower, Lender
shall make advances under the Revolving Loan for the account of Borrower in the
aggregate face amount of all such Letters of Credit.  Lender shall deposit the
proceeds of such advances into one or more non-interest bearing accounts with
and in the name of Lender and over which Lender alone shall have exclusive power
of access and withdrawal (collectively, the “Letter of Credit Cash Collateral
Account”).  The Letter of Credit Cash Collateral Account is to be held by Lender
as additional collateral and security for any Letter of Credit Obligations
relating to the Post-Expiration Date Letters of Credit.  Borrower hereby
assigns, pledges, grants and sets over to Lender a first priority security
interest in, and Lien on, all of the funds on deposit in the Letter of Credit
Cash Collateral Account, together with any and all Proceeds and products thereof
as additional collateral and security for the Letter of Credit Obligations
relating to the Post-Expiration Date Letters of Credit.  Borrower acknowledges
and agrees that Lender shall be entitled to fund any draw or draft on any
Post-Expiration Date Letter of Credit from the monies on deposit in the Letter
of Credit Cash Collateral Account without notice to or consent of Borrower. 
Borrower further acknowledges and agrees that Lender’s election to fund any draw
or draft on any Post-Expiration Date Letter of Credit from the Letter of Credit
Cash Collateral shall in no way limit, impair, lessen, reduce, release or
otherwise adversely affect Borrower’s obligation to pay any Letter of Credit
Obligations under or relating to the Post-Expiration Date Letters of Credit.  At
such time as all Post-Expiration Date Letters of Credit have expired and all
Letter of Credit Obligations relating to the Post-Expiration Date Letters of
Credit have been paid in full, Lender agrees to apply the amount of any
remaining funds on deposit in the Letter of Credit Cash Collateral Account to
the then unpaid balance of the Obligations under the Revolving Credit Facility
in such order and manner as Lender shall determine in its sole and absolute
discretion in accordance with the provisions of this Agreement.

 

The aggregate face amount of all Letters of Credit at any one time outstanding
and issued by Lender pursuant to the provisions of this Agreement, including,
without limitation, any and all Post-Expiration Date Letters of Credit, plus the
amount of any

 

18

--------------------------------------------------------------------------------


 

unpaid Letter of Credit Fees accrued or scheduled to accrue thereon, and less
the aggregate amount of all drafts issued under or purporting to have been
issued under such Letters of Credit that have been paid by Lender and for which
Lender has been reimbursed by Borrower in full in accordance with Section 2.2.5
(Payments of Letters of Credit) and the Letter of Credit Agreements, and for
which Lender has no further obligation or commitment to restore all or any
portion of the amounts drawn and reimbursed, is herein called the “Outstanding
Letter of Credit Obligations”.

 

2.2.4                        Procedures for Letters of Credit.

 

Borrower shall give Lender written notice at least five (5) Business Days prior
to the date on which Borrower desires Lender to issue a Letter of Credit.  Such
notice shall be accompanied by a duly executed Letter of Credit Agreement
specifying, among other things:  (a) the name and address of the intended
beneficiary of the Letter of Credit, (b) the requested face amount of the Letter
of Credit, (c) whether the Letter of Credit is to be revocable or irrevocable,
(d) the Business Day on which the Letter of Credit is to be opened and the date
on which the Letter of Credit is to expire, (e) the terms of payment of any
draft or drafts which may be drawn under the Letter of Credit, (f) whether such
Letter of Credit should contain “evergreen” automatic renewal provisions, and
(g) any other terms or provisions Borrower desires to be contained in the Letter
of Credit.  Such notice shall also be accompanied by such other information,
certificates, confirmations, and other items as Lender may require to assure
that the Letter of Credit is to be issued in accordance with the provisions of
this Agreement and a Letter of Credit Agreement.  In the event of any conflict
between the provisions of this Agreement and the provisions of a Letter of
Credit Agreement, the provisions of this Agreement shall prevail and control
unless otherwise expressly provided in the Letter of Credit Agreement.  Upon
(x) receipt of such notice, (y) payment of all Letter of Credit Fees and all
other Fees payable in connection with the issuance of such Letter of Credit, and
(z) receipt of a duly executed Letter of Credit Agreement, Lender shall process
such notice and Letter of Credit Agreement in accordance with its customary
procedures and open such Letter of Credit on the Business Day specified in such
notice.

 

2.2.5                        Payments of Letters of Credit.

 

Borrower hereby promises to pay to Lender, ON DEMAND and in United States
Dollars, the following which are herein collectively referred to as the “Current
Letter of Credit Obligations”:

 

(A)           THE AMOUNT WHICH LENDER HAS PAID OR WILL BE REQUIRED TO PAY UNDER
EACH DRAFT OR DRAW ON A LETTER OF CREDIT, WHETHER SUCH DEMAND BE IN ADVANCE OF
LENDER’S PAYMENT OR FOR REIMBURSEMENT FOR SUCH PAYMENT;

 

(B)           ANY AND ALL REASONABLE CHARGES AND EXPENSES WHICH LENDER MAY PAY
OR INCUR RELATIVE TO THE LETTER OF CREDIT AND/OR SUCH DRAWS OR DRAFTS; AND

 

(C)           INTEREST ON THE AMOUNTS DESCRIBED IN (A) AND (B) NOT PAID BY
BORROWER AS AND WHEN DUE AND PAYABLE UNDER THE PROVISIONS OF (A) AND (B) ABOVE
FROM THE DAY THE SAME ARE DUE AND PAYABLE UNTIL PAID IN FULL AT THE POST-DEFAULT
RATE.

 

19

--------------------------------------------------------------------------------


 

In addition, Borrower hereby promises to pay any and all other Letter of Credit
Obligations as and when due and payable in accordance with the provisions of
this Agreement and the Letter of Credit Agreements.  The obligation of Borrower
to pay Current Letter of Credit Obligations and all other Letter of Credit
Obligations shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which
Borrower or any other account party may have or have had against the beneficiary
of such Letter of Credit, Lender, or any other Person, including, without
limitation, any defense based on the failure of any draft or draw to conform to
the terms of such Letter of Credit, any draft or other document proving to be
forged, fraudulent or invalid, or the legality, validity, regularity or
enforceability of such Letter of Credit, any draft or other documents presented
with any draft, any Letter of Credit Agreement, this Agreement, or any of the
other Financing Documents, all whether or not Lender had actual or constructive
knowledge of the same, and irrespective of any Collateral, security or guarantee
therefor or right of offset with respect thereto and irrespective of any other
circumstances whatsoever which constitutes, or might be construed to constitute,
an equitable or legal discharge of Borrower for any Letter of Credit
Obligations, in bankruptcy or otherwise; provided, however, that Borrower shall
not be obligated to reimburse Lender for any wrongful payment under such Letter
of Credit made as a result of Lender’s gross negligence or willful misconduct. 
The obligation of Borrower to pay the Letter of Credit Obligations shall not be
conditioned or contingent upon the pursuit by Lender or any other Person at any
time of any right or remedy against any Person which may be or become liable in
respect of all or any part of such obligation or against any Collateral,
security or guarantee therefor or right of offset with respect thereto.

 

The Letter of Credit Obligations shall continue to be effective, or be
reinstated, as the case may be, if at any time payment of all or any portion of
the Letter of Credit Obligations is rescinded or must otherwise be restored or
returned by Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Person, or upon or as a result of the appointment of a
receiver, intervenor, or conservator of, or trustee or similar officer for, any
Person, or any substantial part of such Person’s property, all as though such
payments had not been made.

 

2.2.6                        Change in Law; Increased Cost.

 

If any change in any law or regulation or in the interpretation thereof by any
court or other Governmental Authority charged with the administration thereof
shall either (a) impose, modify or deem applicable any reserve, special deposit
or similar requirement against Letters of Credit issued by Lender, or (b) impose
on Lender any other condition regarding this Agreement or any Letter of Credit,
and the result of any event referred to in clauses (a) or (b) above shall be to
increase the cost to Lender of issuing, maintaining or extending the Letter of
Credit or the cost to Lender of funding any obligation under or in connection
with the Letter of Credit (other than a cost relating to net income, franchise
or similar taxes), then, upon demand by Lender, Borrower shall immediately pay
to Lender from time to time as specified by Lender, additional amounts which
shall be sufficient to compensate Lender for such increased cost, together with
interest on each such amount from the date demanded until payment in full
thereof at a rate per annum equal to the then highest current rate of interest
on the Revolving Loan.  A certificate as to such increased cost incurred by
Lender, submitted by Lender to Borrower, shall be conclusive, absent manifest
error.

 

20

--------------------------------------------------------------------------------


 

2.2.7                        General Letter of Credit Provisions.

 

Borrower hereby instructs Lender to pay any draft complying with the terms of
any Letter of Credit irrespective of any instructions of Borrower to the
contrary.  Borrower assumes all risks of the acts and omissions of the
beneficiary and other users of any Letter of Credit.  Lender and its respective
branches, Affiliates and/or correspondents shall not be responsible for and
Borrower hereby indemnifies and holds Lender and its respective branches,
Affiliates and/or correspondents harmless from and against all liability, loss
and expense (including reasonable attorney’s fees and costs) incurred by Lender
and/or its respective branches, Affiliates and/or correspondents relative to
and/or as a consequence of (a) any failure by Borrower to perform the agreements
hereunder and under any Letter of Credit Agreement, (b) any Letter of Credit
Agreement, this Agreement, any Letter of Credit and any draft, draw and/or
acceptance under or purported to be under any Letter of Credit, (c) any action
taken or omitted by Lender and/or any of its respective branches, Affiliates
and/or correspondents at the request of Borrower, (d) any failure or inability
to perform in accordance with the terms of any Letter of Credit by reason of any
control or restriction rightfully or wrongfully exercised by any de facto or de
jure Governmental Authority, group or individual asserting or exercising
governmental or paramount powers, and/or (e) any consequences arising from
causes beyond the control of Lender and/or any of its respective branches,
Affiliates and/or correspondents.

 

Except for gross negligence or willful misconduct, Lender and its respective
branches, Affiliates and/or correspondents, shall not be liable or responsible
in any respect for any (a) error, omission, interruption or delay in
transmission, dispatch or delivery of any one or more messages or advices in
connection with any Letter of Credit, whether transmitted by cable, telegraph,
mail or otherwise and despite any cipher or code which may be employed, and/or
(b) action, inaction or omission which may be taken or suffered by it or them in
good faith or through inadvertence in identifying or failing to identify any
beneficiary or otherwise in connection with any Letter of Credit.

 

Any Letter of Credit may be amended, modified or revoked only upon the receipt
by Lender from Borrower and the beneficiary (including any transferee and/or
assignee of the original beneficiary), of a written consent and request
therefor.

 

If any Laws, order of court and/or ruling or regulation of any Governmental
Authority of the United States (or any state thereof) and/or any country other
than the United States permits a beneficiary under a Letter of Credit to require
Lender and/or any of its respective branches, Affiliates and/or correspondents
to pay drafts under or purporting to be under a Letter of Credit after the
expiration date of the Letter of Credit, Borrower shall reimburse Lender, as
appropriate, for any such payment pursuant to provisions of Section 2.2.6
(Change in Law; Increased Cost).

 

Except as may otherwise be specifically provided in a Letter of Credit or Letter
of Credit Agreement, (a) the rules of the ISP shall apply to each standby Letter
of Credit, and (b) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance shall apply to each commercial Letter of
Credit.

 

21

--------------------------------------------------------------------------------


 

Section 2.3                                      General Financing Provisions.

 

2.3.1                        Borrower’s Representatives.

 

Lender is hereby irrevocably authorized by Borrower to make advances under the
Revolving Loan to Borrower pursuant to the provisions of this Agreement upon the
written, oral or telephone request of any one or more of the Persons who is from
time to time a Responsible Officer of Borrower under the provisions of the most
recent certificate of corporate resolutions and/or incumbency of Borrower on
file with Lender.

 

Lender assumes no responsibility or liability for any errors, mistakes, and/or
discrepancies in the oral, telephonic, written or other transmissions of any
instructions, orders, requests and confirmations between Lender and Borrower in
connection with the Credit Facilities, the Revolving Loan, any Letter of Credit
or any other transaction in connection with the provisions of this Agreement.

 

2.3.2                        Use of Proceeds of the Revolving Loan.

 

The proceeds of each advance under the Revolving Loan shall be used by Borrower
for Permitted Uses, and for no other purposes except as may otherwise be agreed
by Lender in writing.

 

2.3.3                        Origination Fee.

 

Borrower shall pay to Lender on or before the Closing Date a loan origination
fee (the “Origination Fee”) in the amount of Thirty Thousand Dollars ($30,000),
which Origination Fee has been fully earned and is non-refundable.

 

2.3.4                        Computation of Interest and Fees.

 

All applicable Fees and interest shall be calculated on the basis of a year of
360 days for the actual number of days elapsed.  Any change in the interest rate
on any of the Obligations resulting from a change in the BBA LIBOR Daily
Floating Rate shall become effective as of the opening of business on the day on
which such change in the BBA LIBOR Daily Floating Rate is announced, as
applicable.

 

2.3.5                        Maximum Interest Rate.

 

In no event shall any interest rate provided for hereunder exceed the maximum
rate permissible for corporate borrowers under applicable law for loans of the
type provided for hereunder (the “Maximum Rate”).  If, in any month, any
interest rate, absent such limitation, would have exceeded the Maximum Rate,
then the interest rate for that month shall be the Maximum Rate, and, if in
future months, that interest rate would otherwise be less than the Maximum Rate,
then that interest rate shall remain at the Maximum Rate until such time as the
amount of interest paid hereunder equals the amount of interest which would have
been paid if the same had not been limited by the Maximum Rate.  In the event
that, upon payment in full of the Obligations, the total amount of interest paid
or accrued under the terms of this Agreement is less than the total amount of
interest which would, but for this Section, have been paid or accrued if the
interest rates otherwise set forth in this Agreement had at all times been in
effect, then Borrower shall, to the extent permitted by applicable law, pay
Lender, an amount equal to the excess of (a) the lesser of (i) the amount of
interest which would have been charged if the Maximum Rate had, at all times,
been in effect or (ii) the amount of interest which would have accrued had the
interest rates otherwise set forth in this Agreement, at all times, been in
effect

 

22

--------------------------------------------------------------------------------

 


 

over (b) the amount of interest actually paid or accrued under this Agreement. 
In the event that a court determines that Lender has received interest and other
charges hereunder in excess of the Maximum Rate, such excess shall be deemed
received on account of, and shall automatically be applied to reduce, the
Obligations other than interest, in the inverse order of maturity, and if there
are no Obligations outstanding, Lender shall refund to Borrower such excess.

 

2.3.6                        Payments.

 

All payments of the Obligations, including, without limitation, principal,
interest, any Revolving Loan Optional Prepayments, and Fees, shall be paid by
Borrower without setoff, recoupment or counterclaim to Lender in immediately
available funds not later than 12:00 p.m. (Eastern Time) on the due date of such
payment.  All payments received by Lender after such time shall be deemed to
have been received by Lender for purposes of computing interest and Fees and
otherwise as of the next Business Day.  Payments shall not be considered
received by Lender until such payments are paid to Lender in immediately
available funds to Lender’s principal office in Rockville, Maryland or at such
other location as Lender may at any time and from time to time notify Borrower. 
Alternatively, at its sole discretion, Lender may charge any deposit account of
Borrower at Lender or any Affiliate of Lender with all or any part of any amount
due to Lender under this Agreement or any of the other Financing Documents to
the extent that Borrower shall have not otherwise tendered payment to Lender.

 

2.3.7                        Liens; Setoff.

 

Borrower hereby grants to Lender as additional collateral and security for all
of the Obligations, a continuing Lien on any and all monies, Investment
Property, and other property of Borrower and any and all proceeds thereof, now
or hereafter held or received by or in transit to, Lender, and/or any Affiliate
of Lender, from or for the account of, Borrower, and also upon any and all
deposit accounts (general or special) and credits of Borrower, if any, with
Lender or any Affiliate of Lender, at any time existing, excluding any deposit
accounts held by Borrower in its capacity as trustee for Persons who are not
Affiliates of Borrower.  Without implying any limitation on any other rights
Lender may have under the Financing Documents or applicable Laws, during the
continuance of an Event of Default, Lender is hereby authorized by Borrower at
any time and from time to time, without notice to, or consent of, Borrower, to
set off, appropriate, seize, freeze and apply any or all items hereinabove
referred to against all Obligations then outstanding (whether or not then due),
all in such order and manner as shall be determined by Lender in its sole and
absolute discretion.

 

2.3.8                        Requirements of Law.

 

In the event that Lender shall have determined in good faith that (a) the
adoption of any Capital Adequacy Regulation, or (b) any change in any Capital
Adequacy Regulation or in the interpretation or application thereof or
(c) compliance by Lender or any corporation controlling Lender with any request
or directive regarding capital adequacy (whether or not having the force of law)
from any central bank or Governmental Authority, does or shall have the effect
of reducing the rate of return on the capital of Lender or any corporation
controlling Lender, as a consequence of the obligations of Lender hereunder to a
level below that which Lender or any corporation controlling Lender would have
achieved but for such adoption, change or compliance (taking into consideration
the policies of Lender and the corporation controlling Lender, with respect to
capital adequacy) by an amount deemed by Lender, in its discretion, to be
material, then from time to time, after submission by Lender to Borrower of a

 

23

--------------------------------------------------------------------------------


 

written request therefor and a statement of the basis for Lender’s
determination, Borrower shall pay to Lender ON DEMAND such additional amount or
amounts in order to compensate Lender or its controlling corporation for any
such reduction.

 

2.3.9                        ACH Transactions and Swap Contracts.

 

Borrower may request and Lender or its Affiliates may, in their sole and
absolute discretion, provide ACH Transactions and Swap Contracts.  In the event
Borrower requests Lender or its Affiliates to procure ACH Transactions or Swap
Contracts, then Borrower agrees to indemnify and hold Lender or its Affiliates
harmless from any and all obligations now or hereafter owing to Lender or its
Affiliates.  Borrower agrees to pay Lender or its Affiliates all amounts owing
to Lender or its Affiliates pursuant to ACH Transactions and Swap Contracts.  In
the event Borrower shall not have paid to Lender or its Affiliates such amounts,
Lender may cover such amounts by an advance under the Revolving Loan, which
advance shall be deemed to have been requested by Borrower.  Borrower
acknowledges and agrees that the obtaining of ACH Transactions and Swap
Contracts from Lender or its Affiliates (a) is in the sole and absolute
discretion of Lender or its Affiliates and (b) is subject to all rules and
regulations of Lender or its Affiliates.

 

ARTICLE III
THE COLLATERAL

 

Section 3.1                                      Debt and Obligations Secured.

 

All property and Liens assigned, pledged or otherwise granted under or in
connection with this Agreement (including, without limitation, those under
Section 3.2 (Grant of Liens)) or any of the Financing Documents shall secure
(a) the payment of all of the Obligations, including, without limitation, any
and all Outstanding Letter of Credit Obligations, and (b) the performance,
compliance with and observance by Borrower of the provisions of this Agreement
and all of the other Financing Documents or otherwise under the Obligations.

 

Section 3.2                                      Grant of Liens.

 

Borrower hereby assigns, pledges and grants to Lender, and agrees that Lender
shall have a perfected and continuing security interest in, and Lien on, (a) all
of Borrower’s Accounts, Inventory, Chattel Paper, Documents, Instruments,
Equipment, Investment Property, and General Intangibles and all of Borrower’s
deposit accounts with any financial institution with which Borrower maintains
deposits, whether now owned or existing or hereafter acquired or arising,
(b) all returned, rejected or repossessed goods, the sale or lease of which
shall have given or shall give rise to an Account or Chattel Paper, (c) all
insurance policies relating to the foregoing and the right to receive refunds of
unearned insurance premiums under those policies, (d) all books and records in
whatever media (paper, electronic or otherwise) recorded or stored, with respect
to the foregoing and all Equipment and General Intangibles necessary or
beneficial to retain, access and/or process the information contained in those
books and records; and (e) all Proceeds and products of the foregoing, provided,
however, notwithstanding the foregoing, “Collateral” shall not include (i) any
equity interest in DoD Surplus (including, without limitation, any “ownership
interest” (as such term is used in any DoD Contract) in DoD Surplus), (ii) any
permit, lease, license, contract, instrument or other agreement belonging to the
Borrower that prohibits, or requires the consent of any Person other than the
Borrower as a condition to, the creation of a Lien thereon, or any permit,
lease, license contract or other agreement belonging to the Borrower

 

24

--------------------------------------------------------------------------------


 

to the extent that any requirement of law applicable thereto prohibits the
creation of a Lien thereon, but only, in each case, to the extent, and for so
long as, such prohibition is not terminated or rendered unenforceable or
otherwise deemed ineffective by the Uniform Commercial Code, Bankruptcy Code or
any other requirement of Law, (iii) any United States intent-to-use trademark or
service mark application to the extent, and solely during the period in which
the grant of a Lien therein would impair the validity or the enforceability of
such intent-to-use trademark or service mark under federal law, and (iv) any
property subject to a Lien permitted by this Agreement, if and for so long as
the contractual obligation governing such Lien prohibits the Lien of this
Agreement applying to such property.  Borrower further agrees that Lender shall
have in respect thereof all of the rights and remedies of a secured party under
the Uniform Commercial Code as well as those provided in this Agreement, under
each of the other Financing Documents and under applicable Laws.

 

Section 3.3                                      Collateral Disclosure List.

 

On or prior to the Closing Date, Borrower shall deliver to Lender a list (the
“Collateral Disclosure List”) which shall contain such information with respect
to Borrower’s business and real and personal property as Lender may require and
shall be certified by a Responsible Officer of Borrower, all in the form
provided to Borrower by Lender.  Promptly after demand by Lender, Borrower shall
furnish to Lender an update of the information contained in the Collateral
Disclosure List at any time and from time to time as may be requested by Lender.

 

Section 3.4                                      Personal Property.

 

Borrower acknowledges and agrees that it is the intention of the parties to this
Agreement that Lender shall have a first priority, perfected Lien, in form and
substance satisfactory to Lender and its counsel in their reasonable discretion,
on all of Borrower’s assets of any kind and nature whatsoever (except to the
extent excluded from the grant of the security interest pursuant to
Section 3.2), whether now owned or hereafter acquired, subject only to the
Permitted Liens, if any.  In furtherance of the foregoing:

 

3.4.1                        Investment Property, Chattel Paper, Promissory
Notes, etc.

 

(a)           On the Closing Date and without implying any limitation on the
scope of Section 3.2 (Grant of Liens), but only to the extent constituting
Collateral, Borrower shall deliver to Lender the originals of all of its letters
of credit, Investment Property, Chattel Paper, Documents and Instruments and, if
Lender so requires, shall execute and deliver separate pledge, assignment and
security agreements in form and content acceptable to Lender, which pledge,
assignment and security agreements shall assign, pledge and grant a Lien to
Lender on all letters of credit, Investment Property, Chattel Paper, Documents,
and Instruments.

 

(b)           In the event that Borrower shall acquire after the Closing Date
any letters of credit, Investment Property, Chattel Paper, Documents, or
Instruments, Borrower shall promptly so notify Lender and deliver the originals
of all of the foregoing to Lender promptly and in any event within ten (10) days
of each acquisition.

 

(c)           All letters of credit, Investment Property, Chattel Paper,
Documents and Instruments shall be delivered to Lender endorsed and/or assigned
as required by any pledge, assignment and security agreement and/or as Lender
may require and, if applicable, shall be accompanied by blank irrevocable and
unconditional stock or bond powers and/or notices as Lender may require.

 

25

--------------------------------------------------------------------------------


 

3.4.2        Patents, Copyrights and Other Property Requiring Additional Steps
to Perfect.

 

On the Closing Date and without implying any limitation on the scope of
Section 3.2 (Grant of Liens), Borrower shall execute and deliver all Financing
Documents and take all actions requested by Lender in order to perfect a first
priority assignment of Patents, Copyrights, Trademarks or any other type or kind
of intellectual property acquired by Borrower after the Closing Date.

 

Section 3.5                                      Record Searches.

 

As of the Closing Date and thereafter at the time any Financing Document is
executed and delivered by Borrower pursuant to this Section, Lender shall have
received, in form and substance satisfactory to Lender in its reasonable
discretion, such Lien or record searches with respect to Borrower and/or any
other Person, as appropriate, and the property covered by such Financing
Document showing that the Lien of such Financing Document will be a perfected
first priority Lien on the property covered by such Financing Document subject
only to Permitted Liens or to such other matters as Lender may approve.

 

Section 3.6                                      Costs.

 

Borrower agrees to pay, as part of the Enforcement Costs and to the fullest
extent permitted by applicable Laws, on demand all costs, fees and expenses
incurred by Lender in connection with the taking, perfection, preservation,
protection and/or release of a Lien on the Collateral, including, without
limitation:

 

(a)           customary fees and expenses incurred in preparing Financing
Documents from time to time (including, without limitation, reasonable
attorneys’ fees incurred in connection with preparing the Financing Documents,
including, any amendments and supplements thereto);

 

(b)           all filing and/or recording taxes or fees;

 

(c)           all costs of Lien and record searches; and

 

(d)           all related costs, fees and expenses.

 

Section 3.7                                      Release.

 

Upon the indefeasible repayment in full in cash of the Obligations and
performance of all Obligations of Borrower and all obligations and liabilities
of each other Person, other than Lender, under this Agreement and all other
Financing Documents, and the termination and/or expiration of all of the
Commitments, all Letters of Credit and all Outstanding Letter of Credit
Obligations, upon Borrower’s request and at Borrower’s sole cost and expense,
Lender shall release and/or terminate any Financing Document but only if and
provided that there is no commitment or obligation (whether or not conditional)
of Lender to re-advance amounts which would be secured thereby and/or no
commitment or obligation of Lender to issue any Letter of Credit or return or
restore any payment of any Current Letter of Credit Obligations.

 

Section 3.8                                      Inconsistent Provisions.

 

In the event that the provisions of any Financing Document directly conflict
with any provision of this Agreement, the provisions of this Agreement govern.

 

26

--------------------------------------------------------------------------------


 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Section 4.1                                      Representations and Warranties.

 

Borrower represents and warrants to Lender, as follows:

 

4.1.1                        Subsidiaries.

 

As of the Closing Date, Borrower has the Subsidiaries listed on the Collateral
Disclosure List and no others, and each of the Subsidiaries is a Wholly Owned
Subsidiary.

 

4.1.2                        Existence.

 

Borrower (a) is a Registered Organization and is in good standing under the laws
of the State of Delaware, (b) has the power to own its property and to carry on
its business as now being conducted, and (c) is duly qualified to do business
and is in good standing in each jurisdiction in which the character of the
properties owned by it therein or in which the transaction of its business makes
such qualification necessary, except in each case referred to in clause (c), to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.  Borrower is organized under the laws of only one
(1) jurisdiction.

 

4.1.3                        Power and Authority.

 

Borrower has full power and authority to execute and deliver this Agreement, and
the other Financing Documents to which it is a party, to make the borrowings and
request Letters of Credit under this Agreement and to incur and perform the
Obligations whether under this Agreement, the other Financing Documents or
otherwise, all of which have been duly authorized by all proper and necessary
action.  No consent or approval of owners or any creditors of Borrower, and no
consent, approval, filing or registration with or notice to any Governmental
Authority on the part of Borrower, is required as a condition to the execution,
delivery, validity or enforceability of this Agreement, or any of the other
Financing Documents, the performance by Borrower of the Obligations other than
filings for the perfection of Liens.

 

4.1.4                        Binding Agreements.

 

This Agreement and the other Financing Documents executed and delivered by
Borrower have been properly executed and delivered and constitute the valid and
legally binding obligations of Borrower and are fully enforceable against
Borrower in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting the rights and remedies of creditors and secured parties, and general
principles of equity regardless of whether applied in a proceeding in equity or
at law.

 

4.1.5                        No Conflicts.

 

Neither the execution, delivery and performance of the terms of this Agreement
or of any of the other Financing Documents executed and delivered by Borrower
nor the consummation of the transactions contemplated by this Agreement will
conflict with, violate or be prevented by (a) Borrower’s organizational or
governing documents, (b) any existing mortgage, indenture, contract or agreement
binding on Borrower or affecting its property, or (c) 

 

27

--------------------------------------------------------------------------------


 

any Laws, except in each case referred to in clause (b) or (c), as would not
reasonably be expected to have a Material Adverse Effect.

 

4.1.6                        No Defaults, Violations.

 

(a)           No Default or Event of Default has occurred and is continuing.

 

(b)           Neither Borrower nor any of its Subsidiaries is in default under
or with respect to any obligation under any existing mortgage, indenture,
contract or agreement binding on it or affecting its property in any respect
which could reasonably be expected to have a Material Adverse Effect, or which
could materially adversely affect the ability of Borrower to perform its
obligations under this Agreement or the other Financing Documents, to which
Borrower is a party.

 

4.1.7                        Compliance with Laws.

 

Neither Borrower nor any of its Subsidiaries is in violation of any applicable
Laws (including, without limitation, any Laws relating to employment practices,
to environmental, occupational and health standards and controls) or order,
writ, injunction, decree or demand of any court, arbitrator, or any Governmental
Authority affecting Borrower or any of its properties, the violation of which,
considered in the aggregate, could reasonably be expected to have a Material
Adverse Effect.

 

4.1.8                        Margin Stock

 

The proceeds of the Revolving Loan will not be used, directly or indirectly, by
Borrower or any Subsidiary for the purpose of purchasing or carrying, or for the
purpose of reducing or retiring any indebtedness which was originally incurred
to purchase or carry, any “margin stock” within the meaning of Regulation U (12
CFR Part 221), of the Board of Governors of the Federal Reserve System or for
any other purpose which might make the transactions contemplated in this
Agreement a “purpose credit” within the meaning of Regulation U, or cause this
Agreement to violate any other regulation of the Board of Governors of the
Federal Reserve System or the Securities Exchange Act of 1934 or the Small
Business Investment Act of 1958, as amended, or any rules or regulations
promulgated under any of such statutes.

 

4.1.9                        Investment Company Act.

 

Neither Borrower nor any of its Subsidiaries is an “investment company”, nor is
it, directly or indirectly, “controlled by” any Person which is an “investment
company” as such terms are defined in the Investment Company Act of 1940, as
amended.

 

4.1.10                  Litigation.

 

Except as otherwise disclosed on Schedule 4.1.10 attached hereto and made a part
hereof, there are no proceedings, actions or investigations pending or, so far
as Borrower knows, threatened before or by any court, arbitrator or any
Governmental Authority which, in any one case or in the aggregate, if determined
adversely to the interests of Borrower or any Subsidiary, would reasonably be
expected to have a Material Adverse Effect.

 

28

--------------------------------------------------------------------------------


 

4.1.11                  Financial Condition.

 

The consolidated financial statements of Borrower dated September 30, 2009, are
complete and correct and fairly present the financial position of Borrower and
its Subsidiaries and the results of their operations and transactions in their
surplus accounts as of the date and for the period referred to and have been
prepared in accordance with GAAP applied on a consistent basis throughout the
period involved.  There are no liabilities, direct or indirect, fixed or
contingent, of Borrower or its Subsidiaries as of the date of such financial
statements that are not reflected therein or in the notes thereto.  There has
been no material adverse change in the financial condition or operations of
Borrower or its Subsidiaries since the date of such financial statements and to
Borrower’s knowledge no such adverse change is threatened in writing.  Neither
Borrower nor any Subsidiary has guaranteed the obligations of, or made any
investment in or advances to, any Person, except as disclosed in such financial
statements to the extent required by GAAP.

 

4.1.12                  Full Disclosure.

 

The financial statements referred to in Section 4.1.11 (Financial Condition),
the Financing Documents (including, without limitation, this Agreement), and the
statements, reports or certificates furnished by Borrower in connection with the
Financing Documents when taken in their entirety (a) do not contain any untrue
statement of a material fact and (b) do not omit any material fact necessary to
make the statements contained therein not misleading.  There is no fact known to
Borrower and existing on the Closing Date which Borrower has not disclosed to
Lender in writing prior to the date of this Agreement and there is no fact known
to Borrower arising after the Closing Date which Borrower has not disclosed to
Lender in writing or publicly filed with the Securities Exchange Commission,
with respect to the transactions contemplated by the Financing Documents that in
the reasonable opinion of Borrower could materially adversely affect the
condition, financial or otherwise, results of operations, business, or assets of
Borrower or any Subsidiary.

 

4.1.13                  Indebtedness for Borrowed Money.

 

On the Closing Date, expect for the Obligations and Indebtedness for Borrowed
Money otherwise permitted under this Agreement and except as set forth in
Schedule 4.1.13 attached hereto and made a part hereof, Borrower has no
Indebtedness for Borrowed Money.  Lender has received photocopies of all
promissory notes evidencing any Indebtedness for Borrowed Money set forth in
Schedule 4.1.13, together with any and all subordination agreements, other
agreements, documents, or instruments securing, evidencing, guarantying or
otherwise executed and delivered in connection therewith.

 

4.1.14                  Taxes.

 

Each of Borrower and its Subsidiaries has filed all returns, reports and forms
for Taxes that, to the knowledge of Borrower, are required to be filed, and has
paid all Taxes as shown on such returns or on any assessment received by it, to
the extent that such Taxes have become due, unless and to the extent only that
such Taxes, assessments and governmental charges are currently contested in good
faith and by appropriate proceedings by Borrower, such Taxes are not the subject
of any Liens other than Permitted Liens, and adequate reserves therefor have
been established as required under GAAP.  All tax liabilities of Borrower were
as of the date of audited financial statements referred to in Section 4.1.11
(Financial

 

29

--------------------------------------------------------------------------------


 

Condition), and are now, adequately provided for on the books of Borrower or its
Subsidiaries, as appropriate.

 

4.1.15                  ERISA.

 

With respect to any Plan that is maintained or contributed to by Borrower and/or
by any Commonly Controlled Entity or as to which Borrower retains material
liability: (a) no “accumulated funding deficiency” as defined in Code §412 or
ERISA §302 has occurred, whether or not that accumulated funding deficiency has
been waived; (b) no Reportable Event has occurred other than events for which
reporting has been waived; (c) no termination of any plan subject to Title IV of
ERISA has occurred; (d) neither Borrower nor any Commonly Controlled Entity has
incurred a “complete withdrawal” within the meaning of ERISA §4203 from any
Multi-employer Plan; (e) neither Borrower nor any Commonly Controlled Entity has
incurred a “partial withdrawal” within the meaning of ERISA §4205 with respect
to any Multi-employer Plan; (f) no Multi-employer Plan to which Borrower or any
Commonly Controlled Entity has an obligation to contribute is in
“reorganization” within the meaning of ERISA §4241 nor has notice been received
by Borrower or any Commonly Controlled Entity that such a Multi-employer Plan
will be placed in “reorganization”.

 

4.1.16                  Title to Properties.

 

Borrower has good and marketable title to all of its properties, including,
without limitation, the Collateral and the properties and assets reflected in
the balance sheets described in Section 4.1.11 (Financial Condition), and
Borrower has legal, enforceable and uncontested rights to use freely such
property and assets, except, in each case, as could not reasonably be expected
to have a Material Adverse Effect.

 

4.1.17                  Patents, Trademarks, Etc.

 

Each of Borrower and its Subsidiaries owns, possesses, or has the right to use
all necessary Patents, licenses, Trademarks, Copyrights, permits and franchises
to own its properties and to conduct its business as now conducted, without
known conflict with the rights of any other Person, except, in each case, as
would not reasonably be expected to have a Material Adverse Effect.  Any and all
obligations to pay royalties or other charges with respect to such properties
and assets are properly reflected on the financial statements described in
Section 4.1.11 (Financial Condition), to the extent required by GAAP.

 

4.1.18                  Presence of Hazardous Materials or Hazardous Materials
Contamination.

 

To the best of Borrower’s knowledge, (a) no Hazardous Materials are located on
any real property owned, controlled or operated by of Borrower or for which
Borrower is, or is claimed to be, responsible, except for reasonable quantities
of necessary supplies for use by Borrower in the ordinary course of its current
line of business and stored, used and disposed in accordance with applicable
Laws; and (b) no property owned, controlled or operated by Borrower or for which
Borrower has, or is claimed to have, responsibility has ever been used as a
manufacturing, storage, or dump site for Hazardous Materials nor is affected by
Hazardous Materials Contamination at any other property.

 

30

--------------------------------------------------------------------------------


 

4.1.19                  Perfection and Priority of Collateral.

 

Lender has, or upon execution of this Agreement and the Security Documents and
the filing of any financing statement required under the Uniform Commercial
Code, will have a valid and perfected Lien on and security interest in all
Collateral, free of all other Liens, claims and rights of third parties
whatsoever except Permitted Liens, including, without limitation, those
described on Schedule 4.1.19 attached hereto and made a part hereof.

 

4.1.20                  Collateral Disclosure List.

 

As of the Closing Date, and at all times thereafter, whenever a Collateral
Disclosure List is delivered to Lender pursuant to this Agreement, the
information contained in the Collateral Disclosure List is complete and correct
in all material respects.  The Collateral Disclosure List completely and
accurately identifies (a) the type of entity, the state of organization and the
chief executive office of Borrower, (b) each other place of business of
Borrower, (c) the location of all books and records pertaining to the
Collateral, and (d) each location, other than the foregoing, where any of the
Collateral is located and other than as permitted by Section 6.2.14.

 

4.1.21                  Business Names and Addresses.

 

Borrower has not changed its name, identity or corporate structure in a manner
which could result in a Material Adverse Effect, since the date Borrower last
delivered a Collateral Disclosure List to Lender.

 

4.1.22                  Inventory.

 

Substantially all of the Inventory of Borrower is located at the places of
business set forth on the Collateral Disclosure List or as permitted by
Section 6.2.14.

 

4.1.23                  Accounts.

 

With respect to all Accounts and to the best of Borrower’s knowledge (a) they
are genuine, and are not evidenced by a judgment, an Instrument, or Chattel
Paper (unless such judgment has been assigned and such Instrument or Chattel
Paper has been endorsed and delivered to Lender); (b) they represent bona fide
transactions completed in accordance with the terms and provisions contained in
the invoices, purchase orders and other contracts relating thereto, and the
underlying transaction therefor is in accordance with all applicable Laws; and
(c) the amounts shown on Borrower’s books and records, with respect thereto are
actually and absolutely owing to Borrower and are not contingent or subject to
reduction for any reason other than regular discounts, credits or adjustments
allowed by Borrower in its reasonable discretion.

 

4.1.24      No Suspension or Debarment.

 

Neither Borrower nor any Subsidiary nor any of their respective directors,
officers or employees has received any notice of, or information concerning, any
proposed, contemplated or initiated suspension or debarment, be it temporary or
permanent, due to an administrative or a statutory basis, of Borrower or any
Subsidiary by the United States of America or any department, agency or
instrumentality thereof.  Borrower and each Subsidiary further warrants and
represents that neither Borrower nor any Subsidiary has defaulted under any DoD
Contract, which default is reasonably likely to result in the termination of
such DoD Contract.

 

31

--------------------------------------------------------------------------------


 

Section 4.2                                      Survival; Updates of
Representations and Warranties.

 

All representations and warranties contained in or made under or in connection
with this Agreement and the other Financing Documents shall survive the Closing
Date, the making of any advance under the Revolving Loan and extension of credit
made hereunder, and the incurring of any other Obligations and shall be deemed
to have been made at the time of each request for, and again at the time of the
making of, each advance under the Revolving Loan or the issuance of each Letter
of Credit, except that the representations and warranties which relate to the
financial statements which are referred to in Section 4.1.11 (Financial
Condition), shall also be deemed to cover financial statements furnished from
time to time to Lender pursuant to Section 6.1.1 (Financial Statements).

 

ARTICLE V
CONDITIONS PRECEDENT

 

Section 5.1                                      Conditions to the Initial
Advance and Initial Letter of Credit.

 

The making of the initial advance under the Revolving Loan and the issuance of
the initial Letter of Credit is subject to the fulfillment on or before the
Closing Date of the following conditions precedent in a manner satisfactory in
form and substance to Lender and its counsel in their reasonable discretion:

 

5.1.1                        Organizational Documents - Borrower.

 

Lender shall have received:

 

(a)           a certificate of good standing certified by the Secretary of
State, or other appropriate Governmental Authority, of the State of Delaware;

 

(b)           a certified copy from the appropriate Governmental Authority under
which Borrower is organized, of Borrower’s organizational documents and all
recorded amendments thereto;

 

(c)           a certificate of qualification to do business certified by the
Secretary of State or other Governmental Authority of each jurisdiction in which
the character of the properties owned by Borrower therein or in which the
transaction of it  business makes such qualification necessary; and

 

(d)           a certificate dated as of the Closing Date by the Secretary or an
Assistant Secretary of Borrower covering:

 

(i)            true and complete copies of Borrower’s organizational and
governing documents and all amendments thereto;

 

(ii)           true and complete copies of the resolutions of its Board of
Directors authorizing (A) the execution, delivery and performance of the
Financing Documents to which it is a party, (B) the borrowings hereunder, and
(C) the granting of the Liens contemplated by this Agreement and the Financing
Documents to which Borrower is a party;

 

32

--------------------------------------------------------------------------------

 


 

(III)          THE INCUMBENCY, AUTHORITY AND SIGNATURES OF THE OFFICERS OF
BORROWER AUTHORIZED TO SIGN THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS TO
WHICH BORROWER IS A PARTY; AND

 

(E)   THE FAVORABLE OPINION OF COUNSEL FOR BORROWER ADDRESSED TO LENDER.

 

5.1.2        Organizational Documents - Corporate Guarantor.

 

Lender shall have received for Corporate Guarantor:

 

(A)           A CERTIFICATE OF GOOD STANDING CERTIFIED BY THE SECRETARY OF
STATE, OR OTHER APPROPRIATE GOVERNMENTAL AUTHORITY, OF THE STATE OF FORMATION OF
THE CORPORATE GUARANTOR;

 

(B)           A CERTIFIED COPY FROM THE APPROPRIATE GOVERNMENTAL AUTHORITY UNDER
WHICH CORPORATE GUARANTOR IS ORGANIZED, OF CORPORATE GUARANTOR’S ORGANIZATIONAL
DOCUMENTS AND ALL RECORDED AMENDMENTS THERETO;

 

(C)           A CERTIFICATE OF QUALIFICATION TO DO BUSINESS CERTIFIED BY THE
SECRETARY OF STATE OR OTHER GOVERNMENTAL AUTHORITY OF EACH JURISDICTION IN WHICH
THE CHARACTER OF THE PROPERTIES OWNED BY CORPORATE GUARANTOR THEREIN OR IN WHICH
THE TRANSACTION OF ITS BUSINESS MAKES SUCH QUALIFICATION NECESSARY;

 

(D)           A CERTIFICATE DATED AS OF THE CLOSING DATE BY THE SECRETARY OR AN
ASSISTANT SECRETARY OF THE CORPORATE GUARANTOR COVERING:

 

(I)            TRUE AND COMPLETE COPIES OF THE CORPORATE GUARANTOR’S
ORGANIZATIONAL AND GOVERNING DOCUMENTS AND ALL AMENDMENTS THERETO;

 

(II)           TRUE AND COMPLETE COPIES OF THE RESOLUTIONS OF THE BOARD OF
DIRECTORS OF THE CORPORATE GUARANTOR AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE FINANCING DOCUMENTS TO WHICH THE CORPORATE GUARANTOR IS A
PARTY AND THE GRANTING OF THE LIENS CONTEMPLATED BY ANY OF THE FINANCING
DOCUMENTS TO WHICH THE CORPORATE GUARANTOR IS A PARTY;

 

(III)          THE INCUMBENCY, AUTHORITY AND SIGNATURES OF THE OFFICERS OF THE
CORPORATE GUARANTOR AUTHORIZED TO SIGN THE CORPORATE GUARANTY AND ALL OTHER
FINANCING DOCUMENTS TO WHICH THE CORPORATE GUARANTOR IS A PARTY; AND

 

(E)           THE FAVORABLE OPINION OF COUNSEL FOR THE CORPORATE GUARANTOR
ADDRESSED TO LENDER.

 

5.1.3        Organizational Documents - LLC Guarantor.

 

Lender shall have received for LLC Guarantor:

 

(A)           A CERTIFICATE OF GOOD STANDING CERTIFIED BY THE SECRETARY OF
STATE, OR OTHER APPROPRIATE GOVERNMENTAL AUTHORITY, OF THE STATE OF FORMATION OF
THE LLC GUARANTOR;

 

33

--------------------------------------------------------------------------------


 

(B)           A CERTIFIED COPY FROM THE APPROPRIATE GOVERNMENTAL AUTHORITY UNDER
WHICH LLC GUARANTOR IS ORGANIZED, OF LLC GUARANTOR’S ORGANIZATIONAL DOCUMENTS
AND ALL RECORDED AMENDMENTS THERETO;

 

(C)           A CERTIFICATE OF QUALIFICATION TO DO BUSINESS CERTIFIED BY THE
SECRETARY OF STATE OR OTHER GOVERNMENTAL AUTHORITY IN EACH JURISDICTION IN WHICH
THE CHARACTER OF THE PROPERTIES OWNED BY IT THEREIN OR IN WHICH THE TRANSACTION
OF ITS BUSINESS MAKES SUCH QUALIFICATION NECESSARY;

 

(D)           A CERTIFICATE DATED AS OF THE CLOSING DATE BY THE MEMBERS OF THE
LLC GUARANTOR COVERING:

 

(I)            TRUE AND COMPLETE COPIES OF THE LLC GUARANTOR’S ORGANIZATIONAL
AND GOVERNING DOCUMENTS AND ALL AMENDMENTS THERETO;

 

(II)           TRUE AND COMPLETE COPIES OF THE RESOLUTIONS OF THE MEMBERS OF THE
LLC GUARANTOR AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
FINANCING DOCUMENTS TO WHICH THE LLC GUARANTOR IS A PARTY AND THE GRANTING OF
THE LIENS CONTEMPLATED BY ANY OF THE FINANCING DOCUMENTS TO WHICH THE LLC
GUARANTOR IS A PARTY;

 

(III)          THE INCUMBENCY, AUTHORITY AND SIGNATURES OF THE MEMBERS OF THE
LLC GUARANTOR AUTHORIZED TO SIGN THE LLC GUARANTY AND ALL OTHER FINANCING
DOCUMENTS TO WHICH THE LLC GUARANTOR IS A PARTY; AND

 

(E)   THE FAVORABLE OPINION OF COUNSEL FOR THE LLC GUARANTOR ADDRESSED TO
LENDER.

 

5.1.4        Consents, Licenses, Approvals, Etc.

 

Lender shall have received copies of all consents, licenses and approvals,
required in connection with the execution, delivery, performance, validity and
enforceability of the Financing Documents, and such consents, licenses and
approvals shall be in full force and effect.

 

5.1.5        Revolving Credit Note.

 

Lender shall have received the Revolving Credit Note, conforming to the
requirements hereof and executed by a Responsible Officer of Borrower and
attested by a duly authorized representative of Borrower.

 

5.1.6        Financing Documents and Collateral.

 

Borrower shall have executed and delivered the Financing Documents to be
executed by it, and shall have delivered original Chattel Paper, Instruments,
Investment Property, and related Collateral and all opinions, and other
documents contemplated by ARTICLE III (The Collateral).

 

34

--------------------------------------------------------------------------------


 

5.1.7        Other Financing Documents.

 

In addition to the Financing Documents to be delivered by Borrower, Lender shall
have received the Financing Documents duly executed and delivered by Persons
other than Borrower.

 

5.1.8        Other Documents, Etc.

 

Lender shall have received such other certificates, opinions, documents and
instruments confirmatory of or otherwise relating to the transactions
contemplated hereby as may have been reasonably requested by Lender.

 

5.1.9        Financial Statements.

 

Lender shall have received the financial statements described in Section 4.1.11
(Financial Condition).

 

5.1.10      Payment of Fees.

 

Lender shall have received payment of any Fees due on or before the Closing
Date.

 

5.1.11      Collateral Disclosure List.

 

Borrower shall have delivered the Collateral Disclosure List required under the
provisions of Section 3.3 (Collateral Disclosure List) duly executed by a
Responsible Officer of Borrower.

 

5.1.12      Recordings and Filings.

 

Borrower shall have: (a) executed and delivered all Financing Documents required
to be filed, registered or recorded in order to create, in favor of Lender, a
perfected Lien in the Collateral (subject only to the Permitted Liens) in form
and in sufficient number for filing, registration, and recording in each office
in each jurisdiction in which such filings, registrations and recordations are
required, and (b) delivered such evidence as Lender deems satisfactory in its
reasonable discretion that all necessary filing fees and all recording and other
similar fees, and all Taxes and other expenses related to such filings,
registrations and recordings will be or have been paid in full.

 

5.1.13      Insurance Certificate.

 

Lender shall have received an insurance certificate in accordance with the
provisions of Section 6.1.8 (Insurance).

 

5.1.14      Stock Certificates and Stock Powers of Corporate Guarantor.

 

Lender shall have received (a) shares representing one hundred percent (100%) of
the ownership of Corporate Guarantor delivered by Borrower and (b) fully
executed irrevocable stock powers from Borrower.

 

5.1.15      Termination of Existing Liens.

 

Lender shall have received a payoff letter from United Bank and written
authorization to terminate any and all Liens of United Bank.

 

35

--------------------------------------------------------------------------------


 

Section 5.2             Conditions to all Extensions of Credit.

 

The making of all advances under the Revolving Loan and the issuance of all
Letters of Credit is subject to the fulfillment of the following conditions
precedent in a manner satisfactory in form and substance to Lender and its
counsel in their reasonable discretion:

 

5.2.1        Default.

 

There shall exist no Event of Default or Default hereunder.

 

5.2.2        Representations and Warranties.

 

The representations and warranties of Borrower contained among the provisions of
this Agreement shall be true and with the same effect as though such
representations and warranties had been made at the time of the making of, and
of the request for, each advance under the Revolving Loan or the issuance of
each Letter of Credit, except that the representations and warranties which
relate to financial statements which are referred to in Section 4.1.11
(Financial Condition), shall also be deemed to cover financial statements
furnished from time to time to Lender pursuant to Section 6.1.1 (Financial
Statements).

 

ARTICLE VI
COVENANTS OF BORROWER

 

Section 6.1             Affirmative Covenants.

 

So long as any of the Obligations (or any the Commitments therefor) shall be
outstanding hereunder, Borrower agrees with Lender as follows:

 

6.1.1        Financial Statements.

 

Borrower shall furnish to Lender:

 

(A)           ANNUAL STATEMENTS AND CERTIFICATES.  AS SOON AS AVAILABLE, BUT IN
NO EVENT MORE THAN NINETY (90) DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF
BORROWER, (I) A COPY OF THE ANNUAL AUDITED FINANCIAL STATEMENT IN REASONABLE
DETAIL SATISFACTORY TO LENDER RELATING TO BORROWER AND ITS SUBSIDIARIES,
PREPARED IN ACCORDANCE WITH GAAP AND EXAMINED AND CERTIFIED BY INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS SATISFACTORY TO LENDER IN ITS REASONABLE
DISCRETION, WHICH FINANCIAL STATEMENT SHALL INCLUDE A CONSOLIDATED BALANCE SHEET
OF BORROWER AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND
CONSOLIDATED STATEMENTS OF INCOME, CASH FLOWS AND CHANGES IN SHAREHOLDERS EQUITY
OF BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, (II) A COMPLIANCE
CERTIFICATE, IN SUBSTANTIALLY THE FORM ATTACHED TO THIS AGREEMENT AS EXHIBIT B,
AS MAY BE AMENDED BY LENDER FROM TIME TO TIME, CONTAINING A DETAILED COMPUTATION
OF EACH FINANCIAL COVENANT IN THIS AGREEMENT WHICH IS APPLICABLE FOR THE PERIOD
REPORTED, A CERTIFICATION THAT NO CHANGE HAS OCCURRED TO THE INFORMATION
CONTAINED IN THE COLLATERAL DISCLOSURE LIST (EXCEPT AS SET FORTH IN A SCHEDULE
ATTACHED TO THE CERTIFICATION), EACH PREPARED BY A RESPONSIBLE OFFICER OF
BORROWER IN A FORMAT ACCEPTABLE TO LENDER AND (III) TO THE EXTENT OBTAINED BY
AND PREPARED BY AUDITORS, A MANAGEMENT LETTER.

 

(B)           QUARTERLY STATEMENTS AND CERTIFICATES.  AS SOON AS AVAILABLE, BUT
IN NO EVENT MORE THAN FORTY FIVE (45) DAYS AFTER THE CLOSE OF BORROWER’S FIRST
THREE FISCAL QUARTERS OF EACH FISCAL YEAR, CONSOLIDATED BALANCE SHEETS OF
BORROWER AND ITS SUBSIDIARIES AS OF THE CLOSE OF SUCH PERIOD, CONSOLIDATED
INCOME, CASH FLOWS AND CHANGES IN SHAREHOLDERS EQUITY STATEMENTS FOR SUCH
PERIOD, AND A COMPLIANCE CERTIFICATE, IN SUBSTANTIALLY THE FORM

 

36

--------------------------------------------------------------------------------


 

ATTACHED TO THIS AGREEMENT AS EXHIBIT B, CONTAINING A DETAILED COMPUTATION OF
EACH FINANCIAL COVENANT IN THIS AGREEMENT WHICH IS APPLICABLE FOR THE PERIOD
REPORTED, PREPARED BY A RESPONSIBLE OFFICER OF BORROWER IN A FORMAT ACCEPTABLE
TO LENDER, ALL AS PREPARED AND CERTIFIED BY A RESPONSIBLE OFFICER OF BORROWER
AND ACCOMPANIED BY A CERTIFICATE OF THAT OFFICER STATING WHETHER ANY EVENT HAS
OCCURRED WHICH CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT HEREUNDER, AND, IF
SO, STATING THE FACTS WITH RESPECT THERETO.

 

(C)           ANNUAL BUDGET AND PROJECTIONS.  BORROWER SHALL FURNISH TO LENDER
AS SOON AS AVAILABLE, BUT IN NO EVENT LATER THAN JANUARY 31ST OF EACH FISCAL
YEAR, A CONSOLIDATED BUDGET AND PRO FORMA FINANCIAL STATEMENTS ON A QUARTERLY
BASIS FOR THE FOLLOWING FISCAL YEAR.

 

(D)           ADDITIONAL REPORTS AND INFORMATION.  BORROWER SHALL FURNISH TO
LENDER PROMPTLY, SUCH ADDITIONAL INFORMATION, REPORTS OR STATEMENTS ON BORROWER
AND ANY SUBSIDIARY AS LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.

 

6.1.2        Reports to SEC and to Stockholders.

 

Borrower will furnish to Lender, promptly upon the filing or making thereof, at
least one (l) copy of all reports, notices and proxy statements sent by Borrower
to its stockholders, and of all regular and other reports filed by Borrower with
any securities exchange or with the Securities and Exchange Commission.  If any
such reports, notices and proxy statements described in Sections 6.1.1 or 6.1.2
are filed with the Securities and Exchange Commission and are publicly available
for review on the EDGAR system, then the filing by the Borrower of such reports
with the Securities and Exchange Commission shall constitute delivery of such
reports to the Lender and shall satisfy the corresponding requirements of
Section 6.1.1 and 6.1.2.

 

6.1.3        Recordkeeping, Rights of Inspection, Field Examination, Etc.

 

(A)           BORROWER SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO,
MAINTAIN (I) A STANDARD SYSTEM OF ACCOUNTING IN ACCORDANCE WITH GAAP, AND
(II) PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES
ARE MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS PROPERTIES,
BUSINESS AND ACTIVITIES.

 

(B)           AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, BORROWER SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, PERMIT
AUTHORIZED REPRESENTATIVES OF LENDER TO VISIT AND INSPECT THE PROPERTIES OF
BORROWER AND ITS SUBSIDIARIES, TO REVIEW, AUDIT, CHECK AND INSPECT THE
COLLATERAL AT ANY TIME WITH OR WITHOUT NOTICE, TO REVIEW, AUDIT, CHECK AND
INSPECT BORROWER’S AND EACH SUBSIDIARY’S OTHER BOOKS OF RECORD AT ANY TIME WITH
OR WITHOUT NOTICE AND TO MAKE ABSTRACTS AND PHOTOCOPIES THEREOF, AND TO INSPECT
AND EXAMINE THE INVENTORY AND TO CHECK AND TEST THE SAME AS TO QUALITY,
QUANTITY, VALUE AND CONDITION, AND TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS
OF BORROWER AND/OR ANY SUBSIDIARIES, WITH THE OFFICERS, DIRECTORS AND EMPLOYEES
OF BORROWER AND/OR ANY SUBSIDIARIES, ALL AT SUCH TIMES DURING NORMAL BUSINESS
HOURS AND OTHER REASONABLE TIMES AND AS OFTEN AS LENDER MAY REASONABLY REQUEST. 
NOTWITHSTANDING THE FOREGOING, PRIOR TO THE OCCURRENCE AND THE CONTINUANCE OF AN
EVENT OF DEFAULT, LENDER SHALL PROVIDE AT LEAST FIVE (5) BUSINESS DAYS NOTICE
PRIOR TO SUCH REVIEWS, AUDITS, CHECKS AND INSPECTIONS AND SUCH REVIEWS, AUDITS,
CHECKS AND INSPECTIONS SHALL BE CONDUCTED NO MORE OFTEN THAN TWICE IN ANY TWELVE
(12) MONTH PERIOD; PROVIDED, HOWEVER, IF THERE ARE NO OUTSTANDING OBLIGATIONS
UNDER THE REVOLVING LOAN, LENDER AGREES IT WILL NOT CONDUCT ANY SUCH

 

37

--------------------------------------------------------------------------------


 

REVIEWS, AUDITS, CHECKS AND INSPECTIONS DURING SUCH PERIOD, UNLESS LENDER
DETERMINES IN GOOD FAITH THAT SINCE THE DATE OF THE PRIOR REVIEW, CHECK OR
INSPECTION (I) THE SECURITY FOR THE OUTSTANDING OBLIGATIONS AFTER GIVING EFFECT
TO SUCH REVOLVING LOAN IS INADEQUATE, (II) THERE HAS BEEN A MATERIAL ADVERSE
CHANGE IN THE FINANCIAL CONDITION OF BORROWER OR ANY SUBSIDIARY, OR (III) A
DEVELOPMENT IN THE BUSINESS OR AFFAIRS OF BORROWER OR ANY SUBSIDIARY HAS
OCCURRED WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.

 

(C)           ANY AND ALL COSTS AND EXPENSES INCURRED BY, OR ON BEHALF OF,
LENDER IN CONNECTION WITH THE CONDUCT OF THE FOREGOING, INCLUDING, WITHOUT
LIMITATION, TRAVEL, LODGING, MEALS, AND OTHER EXPENSES FOR EACH AUDITOR EMPLOYED
BY LENDER FOR INSPECTIONS OF THE COLLATERAL AND BORROWER’S OR ANY SUBSIDIARY’S
OPERATIONS, SHALL BE PART OF THE ENFORCEMENT COSTS AND SHALL BE PAYABLE TO
LENDER UPON DEMAND.  BORROWER ACKNOWLEDGES AND AGREES THAT SUCH EXPENSES MAY
INCLUDE, BUT SHALL NOT BE LIMITED TO, ANY AND ALL OUT-OF-POCKET COSTS AND
EXPENSES OF LENDER’S EMPLOYEES AND AGENTS IN, AND WHEN, TRAVELING TO BORROWER’S
FACILITIES OR ANY FACILITY OF ANY SUBSIDIARY.

 

6.1.4        Existence.

 

Borrower shall (a) maintain, and cause each of its Subsidiaries to maintain, its
existence in good standing in the jurisdiction in which it is organized and in
each other jurisdiction where it is required to register or qualify to do
business if the failure to do so in such other jurisdiction could reasonably be
expected to have a Material Adverse Effect and (b) remain a Registered
Organization under the laws of the jurisdiction stated in the Preamble of this
Agreement.

 

6.1.5        Compliance with Laws.

 

Borrower shall comply, and cause each of its Subsidiaries to comply, with all
applicable Laws and observe the valid requirements of Governmental Authorities,
the noncompliance with or the nonobservance of which could reasonably be
expected to have a Material Adverse Effect.

 

6.1.6        Preservation of Properties.

 

Borrower will, and will cause each of its Subsidiaries to, at all times
(a) maintain, preserve, protect and keep its properties, whether owned or
leased, in good operating condition, working order and repair (ordinary wear and
tear excepted), and from time to time will make all proper repairs, maintenance,
replacements, additions and improvements thereto needed to maintain such
properties in good operating condition, working order and repair, and (b) do or
cause to be done all things necessary to preserve and to keep in full force and
effect its material franchises, leases of real and personal property, trade
names, Patents, Trademarks, Copyrights and permits which are necessary for the
orderly continuance of its business, except, in each case, where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

6.1.7        Line of Business.

 

Borrower will continue to engage substantially only in the Permitted Businesses.

 

38

--------------------------------------------------------------------------------


 

6.1.8        Insurance.

 

(A)           GENERAL PROVISIONS.  BORROWER SHALL MAINTAIN INSURANCE IN AN
AMOUNT CUSTOMARY AND CONSISTENT WITH BORROWER’S CURRENT PRACTICE, COVERING
PROPERTY DAMAGE (INCLUDING LOSS OF USE AND OCCUPANCY) TO ANY OF BORROWER’S
PROPERTIES, BUSINESS INTERRUPTION INSURANCE, PUBLIC LIABILITY INSURANCE
INCLUDING COVERAGE FOR CONTRACTUAL LIABILITY, PRODUCT LIABILITY AND WORKERS’
COMPENSATION, AND ANY OTHER INSURANCE WHICH IS USUAL FOR BORROWER’S BUSINESS. 
EACH POLICY SHALL PROVIDE FOR AT LEAST THIRTY (30) DAYS PRIOR NOTICE TO LENDER
OF ANY CANCELLATION THEREOF AND NAME LENDER AS LOSS PAYEE OR ADDITIONAL INSURED,
AS APPROPRIATE.

 

(B)           INSURANCE COVERING COLLATERAL.  IN ADDITION TO THE INSURANCE
REQUIREMENTS STATED ABOVE, BORROWER SHALL ALSO MAINTAIN ALL RISK PROPERTY DAMAGE
INSURANCE POLICIES COVERING THE TANGIBLE PROPERTY COMPRISING THE COLLATERAL TO
THE EXTENT AND IN AMOUNTS CUSTOMARY AND CONSISTENT WITH BORROWER’S CURRENT
PRACTICE.  THE INSURANCE MUST INCLUDE A LENDER’S LOSS PAYABLE ENDORSEMENT IN
FAVOR OF LENDER IN A FORM ACCEPTABLE TO LENDER IN ITS REASONABLE DISCRETION AND
SHALL PROVIDE FOR AT LEAST THIRTY (30) DAYS PRIOR NOTICE TO LENDER OF ANY
CANCELLATION THEREOF.

 

(C)           EVIDENCE OF INSURANCE.  UPON THE REQUEST OF LENDER, BORROWER SHALL
DELIVER TO LENDER A COPY OF EACH INSURANCE POLICY, OR, IF PERMITTED BY LENDER, A
CERTIFICATE OF INSURANCE LISTING ALL INSURANCE IN FORCE.

 

6.1.9        Taxes.

 

Except to the extent that the validity or amount thereof is being contested in
good faith and by appropriate proceedings, Borrower will, and will cause each of
its Subsidiaries to, pay and discharge all Taxes prior to the date when any
interest or penalty would accrue for the nonpayment thereof.

 

6.1.10      ERISA.

 

Borrower will, and will cause each of its Commonly Controlled Entities to,
comply with the funding requirements of ERISA with respect to Plans for its
respective employees.  Borrower will not permit with respect to any Plan (a) any
prohibited transaction or transactions under ERISA or the Internal Revenue Code,
which results, or may result, in any material liability of Borrower and/or any
Subsidiary and/or Affiliate, or (b) any Reportable Event if, upon termination of
the Plan or Plans with respect to which one or more such Reportable Events shall
have occurred, there is or would be any material liability of Borrower and/or
any Subsidiary and/or Affiliate to the PBGC.  Upon Lender’s request, Borrower
will deliver to Lender a copy of the most recent actuarial report, financial
statements and annual report completed with respect to any Plan.

 

6.1.11      Notification of Events of Default and Adverse Developments.

 

Borrower shall promptly notify Lender upon obtaining actual knowledge of the
occurrence of:

 

(A)           ANY EVENT OF DEFAULT;

 

(B)           ANY DEFAULT;

 

(C)           ANY LITIGATION INSTITUTED OR THREATENED AGAINST BORROWER OR ITS
SUBSIDIARIES AND OF THE ENTRY OF ANY JUDGMENT OR LIEN (OTHER THAN

 

39

--------------------------------------------------------------------------------


 

ANY PERMITTED LIENS) AGAINST ANY OF THE ASSETS OR PROPERTIES OF BORROWER OR ANY
SUBSIDIARY WHERE THE CLAIMS AGAINST BORROWER OR ANY OF ITS SUBSIDIARIES EXCEED
ONE MILLION DOLLARS ($1,000,000) AND ARE NOT COVERED BY INSURANCE;

 

(D)           ANY EVENT, DEVELOPMENT OR CIRCUMSTANCE WHEREBY THE FINANCIAL
STATEMENTS FURNISHED HEREUNDER FAIL IN ANY MATERIAL RESPECT TO PRESENT FAIRLY,
IN ACCORDANCE WITH GAAP, THE FINANCIAL CONDITION AND OPERATIONAL RESULTS OF
BORROWER OR ANY OF ITS SUBSIDIARIES;

 

(E)           ANY JUDICIAL, ADMINISTRATIVE OR ARBITRAL PROCEEDING PENDING
AGAINST BORROWER OR ANY OF ITS SUBSIDIARIES AND ANY JUDICIAL OR ADMINISTRATIVE
PROCEEDING KNOWN BY BORROWER TO BE THREATENED AGAINST IT OR ANY OF ITS
SUBSIDIARIES THAT, IF ADVERSELY DECIDED, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;

 

(F)            THE RECEIPT BY BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY NOTICE,
CLAIM OR DEMAND FROM ANY GOVERNMENTAL AUTHORITY WHICH ALLEGES THAT BORROWER OR
ANY SUBSIDIARY IS IN VIOLATION OF ANY OF THE TERMS OF, OR HAS FAILED TO COMPLY
WITH ANY APPLICABLE LAWS REGULATING ITS OPERATION AND BUSINESS, INCLUDING, BUT
NOT LIMITED TO, THE OCCUPATIONAL SAFETY AND HEALTH ACT AND THE ENVIRONMENTAL
PROTECTION ACT, WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; AND

 

(G)           ANY DEFAULT UNDER ANY DOD CONTRACT OR ANY EVENT WHICH IF NOT
CORRECTED COULD REASONABLY BE EXPECTED TO GIVE RISE TO A DEFAULT UNDER ANY DOD
CONTRACT OR A TERMINATION FOR CONVENIENCE;

 

in each case describing in detail satisfactory to Lender in its reasonable
discretion the nature thereof and the action Borrower proposes to take with
respect thereto.

 

6.1.12      Hazardous Materials; Contamination.

 

Borrower agrees to:

 

(A)           GIVE NOTICE TO LENDER IMMEDIATELY UPON BORROWER’S ACQUIRING
KNOWLEDGE OF THE PRESENCE OF ANY HAZARDOUS MATERIALS OR ANY HAZARDOUS MATERIALS
CONTAMINATION ON ANY PROPERTY OWNED, OPERATED OR CONTROLLED BY BORROWER OR FOR
WHICH BORROWER IS, OR IS CLAIMED TO BE, RESPONSIBLE (PROVIDED THAT SUCH NOTICE
SHALL NOT BE REQUIRED FOR HAZARDOUS MATERIALS PLACED OR STORED ON SUCH PROPERTY
IN ACCORDANCE WITH APPLICABLE LAWS IN THE ORDINARY COURSE (INCLUDING, WITHOUT
LIMITATION, QUANTITY) OF BORROWER’S LINE OF BUSINESS EXPRESSLY DESCRIBED IN THIS
AGREEMENT), WITH A FULL DESCRIPTION THEREOF;

 

(B)           PROMPTLY COMPLY WITH ANY LAWS REQUIRING THE REMOVAL, TREATMENT OR
DISPOSAL OF HAZARDOUS MATERIALS OR HAZARDOUS MATERIALS CONTAMINATION AND PROVIDE
LENDER WITH SATISFACTORY EVIDENCE OF SUCH COMPLIANCE;

 

(C)           PROVIDE LENDER, WITHIN THIRTY (30) DAYS AFTER A DEMAND BY LENDER,
WITH A BOND, LETTER OF CREDIT OR SIMILAR FINANCIAL ASSURANCE EVIDENCING TO
LENDER’S SATISFACTION THAT THE NECESSARY FUNDS ARE AVAILABLE TO PAY THE COST OF
REMOVING, TREATING, AND DISPOSING OF SUCH HAZARDOUS MATERIALS OR

 

40

--------------------------------------------------------------------------------


 

HAZARDOUS MATERIALS CONTAMINATION AND DISCHARGING ANY LIEN WHICH MAY BE
ESTABLISHED AS A RESULT THEREOF ON ANY PROPERTY OWNED, OPERATED OR CONTROLLED BY
BORROWER OR FOR WHICH BORROWER IS, OR IS CLAIMED TO BE, RESPONSIBLE; AND

 

(D)           AS PART OF THE OBLIGATIONS, DEFEND, INDEMNIFY AND HOLD HARMLESS
LENDER AND ITS AGENTS, EMPLOYEES, TRUSTEES, SUCCESSORS AND ASSIGNS FROM ANY AND
ALL CLAIMS WHICH MAY NOW OR IN THE FUTURE (WHETHER BEFORE OR AFTER THE
TERMINATION OF THIS AGREEMENT) BE ASSERTED AS A RESULT OF THE PRESENCE OF ANY
HAZARDOUS MATERIALS OR ANY HAZARDOUS MATERIALS CONTAMINATION ON ANY PROPERTY
OWNED, OPERATED OR CONTROLLED BY BORROWER OR FOR WHICH BORROWER IS, OR IS
CLAIMED TO BE, RESPONSIBLE.  BORROWER ACKNOWLEDGES AND AGREES THAT THIS
INDEMNIFICATION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE
COMMITMENTS AND THE PAYMENT AND PERFORMANCE OF ALL OF THE OTHER OBLIGATIONS.

 

6.1.13      Financial Covenants.

 

(A)           FUNDED DEBT TO EBITDA RATIO.  BORROWER WILL MAINTAIN, TESTED AS OF
THE LAST DAY OF EACH OF THE BORROWER’S FISCAL QUARTERS FOR THE ROLLING FOUR
(4) QUARTER PERIOD ENDING ON THAT DATE, A RATIO OF FUNDED DEBT TO EBITDA OF NOT
MORE THAN 1.50 TO 1.00.

 

(B)           FIXED CHARGE COVERAGE RATIO.  BORROWER WILL MAINTAIN, TESTED AS OF
THE LAST DAY OF EACH OF THE BORROWER’S FISCAL QUARTERS FOR THE ROLLING FOUR
(4) QUARTER PERIOD ENDING ON THAT DATE, A FIXED CHARGE COVERAGE RATIO OF NOT
LESS THAN 1.30 TO 1.00.

 

NOTWITHSTANDING THE FOREGOING, IF AT ANY TIME ANY CHANGE IN GAAP FOLLOWING THE
CLOSING DATE WOULD AFFECT THE COMPUTATION OF THE ABOVE FINANCIAL RATIOS, AND
EITHER THE BORROWER OR THE LENDER SHALL SO REQUEST, THEN THE LENDER AND BORROWER
SHALL NEGOTIATE IN GOOD FAITH TO AMEND SUCH RATIOS TO PRESERVE THE ORIGINAL
INTENT THEREOF IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE
LENDER); PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIOS SHALL CONTINUE TO BE
COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND (II) IF
REASONABLY REQUESTED BY THE LENDER, THE BORROWER SHALL PROVIDE TO THE LENDER
FINANCIAL STATEMENTS AND OTHER DOCUMENTS SETTING FORTH A RECONCILIATION BETWEEN
CALCULATIONS OF SUCH RATIOS MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE
IN GAAP.

 

6.1.14      Landlord’s Waivers.

 

Borrower shall use commercially reasonable efforts to deliver to Lender a waiver
in form acceptable to Lender and its counsel in their reasonable discretion from
each landlord for Borrower’s premises listed on Schedule 6.1.14.

 

6.1.15      Listing of Securities.

 

Borrower shall take all action necessary to continue the listing and trading of
its common shares on the Nasdaq Stock Market, and will comply in all respects
with the Borrower’s reporting, filing and other obligations under the bylaws or
rules of such exchange or market to ensure the continued eligibility for trading
of its shares thereon  In the event that within thirty (30) days of any such
de-listing from such exchange, Borrower will either (a) cause its common shares
to be relisted for trading on the Nasdaq Stock Market or other nationally
recognized market or (b) amend the warranties, representations and covenants in
this Agreement, to more regulate and monitor more closely the Borrower’s conduct
and obligations to the Lender, which amendment must be satisfactory to the
Lender in all material respects.

 

41

--------------------------------------------------------------------------------


 

6.1.16      Government Accounts.

 

Borrower will promptly notify Lender if any of the Receivables arise out of
contracts with the United States of America or any department, agency or
instrumentality thereof for the sale of products or the provision of services
and at request of Lender, within thirty (30) days of such request, execute any
documents and take any steps required by Lender in order that all moneys due and
to become due under such contracts shall be assigned to Lender and notice
thereof given to the applicable Governmental Authority under the Federal
Assignment of Claims Act or any other applicable Laws.  Borrower shall provide
Lender with all necessary information and will execute and deliver such
documents as are required to comply with the Federal Assignment of Claims Act of
1940 (31 U.S.C. §3727 and 41 U.S.C. §15).

 

6.1.17      Maintenance of the Collateral.

 

Borrower will maintain the Collateral in the condition purchased, excepting
ordinary wear and tear, and will not permit anything to be done to the
Collateral that may materially impair the value thereof, taken as a whole. 
Lender shall not have any duty to, and Borrower hereby releases Lender from all
claims of loss or damage caused by the delay or failure to collect or enforce
any of the Receivables or to, preserve any rights against any other party with
an interest in the Collateral.

 

6.1.18      Defense of Title and Further Assurances.

 

At its expense, Borrower will defend the title to the Collateral (and any part
thereof), and will, except as otherwise set forth in this Section 6.1.18 or
Section 6.1.22, immediately execute, acknowledge and deliver any renewal,
affidavit, deed, assignment, security agreement, certificate or other document
which Lender may require in order to perfect, preserve, maintain, continue,
protect and/or extend the Lien granted to Lender under this Agreement or under
any of the other Financing Documents and the first priority of that Lien,
subject only to the Permitted Liens.  Borrower hereby authorizes the filing of
any financing statement or continuation statement required under the Uniform
Commercial Code.  Borrower will take any and all steps and observe such
formalities as Lender may require, in order to create and maintain a valid Lien
upon, pledge of, or paramount security interest in, the Collateral, subject to
the Permitted Liens.  Borrower shall pay to Lender on demand all taxes, costs
and expenses incurred by Lender in connection with the preparation, execution,
recording and filing of any such document or instrument.  To the extent that the
proceeds of any of the Accounts or Receivables of Borrower are expected to
become subject to the control of, or in the possession of, a party other than
Borrower or Lender, Borrower shall cause all such parties to execute and deliver
security documents or other documents as requested by Lender and as may be
necessary to evidence and/or perfect the security interest of Lender in those
proceeds.  Borrower hereby irrevocably appoints Lender as Borrower’s
attorney-in-fact, with power of substitution, in the name of Lender or in the
name of Borrower or otherwise, for the use and benefit of Lender, but at the
cost and expense of Borrower and without notice to Borrower, to execute and
deliver any and all of the instruments and other documents and take any action
which Lender may require pursuant the foregoing provisions of this
Section 6.1.18.

 

6.1.19      Business Names; Locations.

 

Borrower will notify and cause each of its Subsidiaries to notify Lender not
less than thirty (30) days prior to (a) any change in the name under which
Borrower or the applicable Subsidiary conducts its business, (b) any change of
the location of the chief executive office of Borrower or the

 

42

--------------------------------------------------------------------------------

 


 

applicable Subsidiary, and (c) the opening of any new place of business or the
closing of any existing place of business, and (d) any change in the location of
the places where the Collateral, or any part thereof, or the books and records,
or any part thereof, are kept other than as permitted by Section 6.2.14.

 

6.1.20                  Use of Premises and Equipment.

 

Borrower agrees that until the Obligations are fully paid and all of the
Commitments and the Letters of Credit have been terminated or have expired,
during the occurrence and continuance of an Event of Default, Lender shall have,
and is hereby granted, a right of ingress and egress to the places where the
Collateral is located, and may proceed over and through any of Borrower’s owned
or leased property.

 

6.1.21                  Protection of Collateral.

 

Borrower agrees that Lender may at any time following an Event of Default take
such steps as Lender deems reasonably necessary to protect the interest of
Lender in, and to preserve the Collateral, including, the hiring of such
security guards or the placing of other security protection measures as Lender
deems appropriate, may employ and maintain at any of Borrower’s premises a
custodian who shall have full authority to do all acts necessary to protect the
interests of Lender in the Collateral and may lease warehouse facilities to
which Lender may move all or any part of the Collateral to the extent
commercially reasonable.  Borrower agrees to cooperate fully with Lender’s
efforts to preserve the Collateral and will take such actions to preserve the
Collateral as Lender may reasonably direct.  All of Lender’s expenses of
preserving the Collateral, including any reasonable expenses relating to the
compensation and bonding of a custodian, shall be part of the Enforcement Costs.

 

6.1.22                  Principal Depository.

 

Borrower shall maintain its primary depository and operating accounts and cash
management relationship with Lender until the Obligations have been satisfied in
full; provided, however, Borrower may maintain petty cash and other deposit
accounts containing no more than One Million Dollars ($1,000,000) in the
aggregate at any time with banks or financial institutions other than Lender. 
For each such deposit account that Borrower at any time maintains, Borrower
shall upon Lender’s request cause the applicable bank or financial institution
where such deposit account is maintained to execute and deliver a control
agreement or other appropriate instrument to perfect Lender’s Lien in such
deposit account, which control agreement may not be terminated without the prior
written consent of Lender.  Notwithstanding the foregoing, Borrower is not
permitted to maintain any accounts other than deposit accounts referenced above
with any bank or financial institution other than Lender, or maintain any
investment or securities accounts, unless, if requested by Lender, Lender has
received a control agreement or other appropriate instrument to perfect Lender’s
Lien in each such account.  Each of Borrower’s deposit and operating accounts
and investment or security accounts existing as of the Closing Date are listed
on Schedule 6.1.22.  Borrower will provide Lender with five (5) days prior
written notice before establishing any deposit or operating account or any
investment or security account at or with any bank or financial institution
other than Lender.

 

43

--------------------------------------------------------------------------------


 

Section 6.2                                      Negative Covenants.

 

So long as any of the Obligations or the Commitments shall be outstanding
hereunder, Borrower agrees with Lender as follows:

 

6.2.1                        Capital Structure, Merger, Acquisition or Sale of
Assets.

 

Borrower will not (i) enter into any merger or consolidation or amalgamation,
windup or dissolve itself (or suffer any liquidation or dissolution) or acquire
all or substantially all the assets of any Person (other than in connection with
a Permitted Acquisition), or (ii) sell, lease or otherwise dispose of any of its
assets (except Inventory disposed of in the ordinary course of business) having
an aggregate value in excess of One Million Dollars ($1,000,000).  Any consent
of Lender to the disposition of any assets, other than as permitted by this
Section 6.2.1, may be conditioned on a specified use of the proceeds of
disposition.  Notwithstanding the foregoing, so long as an Event of Default has
not occurred and is continuing, (i) Borrower may merge with any other Person
(including, without limitation, any of its Subsidiaries) so long as after giving
effect to such merger, Borrower is the surviving entity and (ii) any Subsidiary
of Borrower may merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of all or substantially all of its property and assets to, any
Guarantor.

 

6.2.2                        Subsidiaries.

 

Other than in connection with a Permitted Acquisition, Borrower will not create
any Subsidiaries other than the Subsidiaries identified on the Collateral
Disclosure List.  Notwithstanding the foregoing, so long as an Event of Default
has not occurred and is continuing, Borrower may create a Subsidiary provided
promptly after the creation of each such Subsidiary, Borrower shall pledge to
Lender, shares or membership interests representing one hundred percent (100%)
of the voting and non voting ownership interests of such Subsidiary, such
Subsidiary shall become a guarantor of the Credit Facilities, and shall grant to
Lender a Lien in all of its assets, which assets shall be not be encumbered by
any Lien in favor of any other Person (in each case, to the extent such
Subsidiary is permitted to do so by its contractual obligations and requirements
of law); provided, however, to the extent such Subsidiary is a Foreign
Subsidiary, in lieu of such Foreign Subsidiary granting to Lender a Lien in all
of its assets and guarantying the Obligations, if at any time either (a) such
Foreign Subsidiary’s GMV is at least ten percent (10%) of the GMV of the
Borrower and its Subsidiaries, taken as a whole, over the previous four
(4) fiscal quarters or (b) such Foreign Subsidiary’s EBITDA is at least ten
percent (10%) of the consolidated EBITDA of the Borrower and its Subsidiaries,
taken as a whole, over the previous four (4) fiscal quarters, then Borrower
shall grant, pledge and assign to Lender shares or membership interests
representing sixty-six percent (66%) of the voting and non-voting ownership
interests of such Foreign Subsidiary.

 

6.2.3                        Purchase or Redemption of Securities, Dividend
Restrictions.

 

Borrower will not purchase, redeem or otherwise acquire any shares of its
capital stock or warrants now or hereafter outstanding, declare or pay any
dividends thereon (other than stock dividends), apply any of its property or
assets to the purchase, redemption or other retirement of, set apart any sum for
the payment of any dividends on, or for the purchase, redemption, or other
retirement of, make any distribution by reduction of capital or otherwise in
respect of, any shares of any class of capital stock of Borrower, or any
warrants, permit any Subsidiary to purchase or acquire any shares of any class
of capital stock of, or warrants issued

 

44

--------------------------------------------------------------------------------


 

by, Borrower, make any distribution to stockholders or set aside any funds for
any such purpose, and not prepay any Indebtedness for Borrowed Money under
Sections 6.2.4(d) and (e), purchase or redeem any Indebtedness for Borrowed
Money other than the Obligations.  Notwithstanding the foregoing, Borrower may
repurchase its common stock on the open market and the stock of employees,
directors or consultants pursuant to any stock repurchase agreement or similar
agreement in effect as of the Closing Date and approved by Borrower’s board of
directors, so long as (i) a Default or an Event of Default does not exist at the
time of any such repurchase and would not exist after giving effect thereto on a
pro forma basis, and (ii) no Revolving Loan is outstanding at such time or after
giving effect thereto.

 

6.2.4                        Indebtedness.

 

Borrower will not, and will not permit any Subsidiary to, create, incur, assume
or suffer to exist any Indebtedness for Borrowed Money, or permit any Subsidiary
to do so, except:

 

(A)           THE OBLIGATIONS;

 

(B)           CURRENT ACCOUNTS PAYABLE ARISING IN THE ORDINARY COURSE, INCLUDING
WITHOUT LIMITATION, INDEBTEDNESS ARISING IN CONNECTION WITH THE USE OF ANY
CORPORATE CREDIT CARDS TO FINANCE TRADE PAYABLES;

 

(C)           INDEBTEDNESS SECURED BY PERMITTED LIENS;

 

(D)           IN ADDITION TO ALL INDEBTEDNESS OTHERWISE PERMITTED UNDER THIS
SECTION, UNSECURED INDEBTEDNESS NOT EXCEEDING ONE MILLION DOLLARS ($1,000,000)
IN THE AGGREGATE OUTSTANDING AT ANY TIME;

 

(E)           SUBORDINATED INDEBTEDNESS; AND

 

(F)            INDEBTEDNESS OF BORROWER EXISTING ON THE DATE HEREOF AND
REFLECTED ON THE FINANCIAL STATEMENTS FURNISHED PURSUANT TO SECTION 4.1.11
(FINANCIAL CONDITION).

 

6.2.5                        Investments, Loans and Other Transactions.

 

Except in connection with any Permitted Acquisitions and as otherwise provided
in this Agreement, Borrower will not, and will not permit any of its
Subsidiaries to, (a) make, assume, acquire or continue to hold any investment in
any real property (unless used in connection with its business and treated as a
Fixed or Capital Asset of Borrower or the Subsidiary) or any Person, whether by
stock purchase, capital contribution, acquisition of indebtedness of such Person
or otherwise (including, without limitation, investments in any joint venture or
partnership), (b) guaranty or otherwise become contingently liable for the
Indebtedness or obligations of any Person, or (c) make any loans or advances, or
otherwise extend credit to any Person, except:

 

(A)           ANY ADVANCE TO AN OFFICER OR EMPLOYEE OF BORROWER OR ANY
SUBSIDIARY FOR TRAVEL, RELOCATION OR OTHER BUSINESS EXPENSES IN THE ORDINARY
COURSE OF BUSINESS, PROVIDED THAT THE AGGREGATE AMOUNT OF ALL SUCH ADVANCES BY
BORROWER AND ITS SUBSIDIARIES (TAKEN AS A WHOLE) OUTSTANDING AT ANY TIME SHALL
NOT EXCEED ONE MILLION DOLLARS ($1,000,000);

 

45

--------------------------------------------------------------------------------


 

(B)           LOANS, ADVANCES, OR EXTENSIONS OF CREDIT TO ANY GUARANTOR;

 

(C)           LOANS, ADVANCES, OR EXTENSIONS OF CREDIT TO FOREIGN SUBSIDIARIES,
PROVIDED THAT THE AGGREGATE AMOUNT OF ALL SUCH LOANS, ADVANCES, OR EXTENSIONS OF
CREDIT MADE BY BORROWER TO ITS FOREIGN SUBSIDIARIES IN ANY FISCAL YEAR OF
BORROWER IN AN AGGREGATE AMOUNT NOT TO EXCEED THREE MILLION DOLLARS ($3,000,000)
AND DURING THE TERM OF THIS AGREEMENT IN AN AGGREGATE AMOUNT NOT TO EXCEED EIGHT
MILLION DOLLARS ($8,000,000), PROVIDED, THAT AT ALL TIMES THAT ANY LOANS,
ADVANCES OR OTHER EXTENSIONS OF CREDIT ARE OUTSTANDING TO ANY FOREIGN
SUBSIDIARY, SUCH FOREIGN SUBSIDIARY SHALL NOT HAVE ANY INDEBTEDNESS WHICH IS
SECURED BY A LIEN ON ANY OF ITS ASSETS, OTHER THAN IN CONNECTION WITH ANY
CAPITAL LEASES, IN AN AGGREGATE AMOUNT NOT TO EXCEED FIVE HUNDRED THOUSAND
DOLLARS ($500,000);

 

(D)           THE ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR
COLLECTION OR SIMILAR TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS;

 

(E)           ANY INVESTMENT IN CASH EQUIVALENTS, WHICH ARE PLEDGED TO LENDER AS
COLLATERAL AND SECURITY FOR THE OBLIGATIONS; AND

 

(F)            TRADE CREDIT EXTENDED TO CUSTOMERS IN THE ORDINARY COURSE OF
BUSINESS; AND

 

(G)           INVESTMENTS, GUARANTIES, LOANS, ADVANCES, OR EXTENSIONS OF CREDIT
EXISTING AS OF THE CLOSING DATE AND AS DISCLOSED TO LENDER.

 

6.2.6                        Stock of Subsidiaries.

 

Borrower will not sell or otherwise dispose of any shares of capital stock of
any Subsidiary (except in connection with a merger or consolidation of a Wholly
Owned Subsidiary into Borrower or another Wholly Owned Subsidiary or with the
dissolution of any Subsidiary) or permit any Subsidiary to issue any additional
shares of its capital stock except pro rata to its stockholders.

 

6.2.7                        Subordinated Indebtedness.

 

Borrower will not, and will not permit any Subsidiary to make:

 

(A)           ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, ANY OF THE
SUBORDINATED INDEBTEDNESS, IF A DEFAULT OR AN EVENT OF DEFAULT THEN EXISTS
HEREUNDER OR WOULD RESULT FROM SUCH PAYMENT;

 

(B)           ANY PAYMENT OF THE PRINCIPAL OR INTEREST DUE ON THE SUBORDINATED
INDEBTEDNESS AS A RESULT OF ACCELERATION THEREUNDER;

 

(C)           ANY AMENDMENT OR MODIFICATION OF OR SUPPLEMENT TO THE DOCUMENTS
EVIDENCING OR SECURING THE SUBORDINATED INDEBTEDNESS; OR

 

(D)           PAYMENT OF PRINCIPAL OR INTEREST ON THE SUBORDINATED INDEBTEDNESS
OTHER THAN WHEN DUE (WITHOUT GIVING EFFECT TO ANY ACCELERATION OF MATURITY.

 

46

--------------------------------------------------------------------------------


 

6.2.8        Liens; Confessed Judgment.

 

Borrower agrees that it (a) will not create, incur, assume or suffer to exist
any Lien upon any of its properties or assets, whether now owned or hereafter
acquired, or permit any Subsidiary so to do, except for Liens securing the
Obligations and Permitted Liens, (b) will not agree to, assume or suffer to
exist any provision in any instrument or other document for confession of
judgment, cognovit or other similar right or remedy, (c) will not allow or
suffer to exist any Permitted Liens to be superior to Liens securing the
Obligations, (d) will not enter into any contracts for the consignment of goods,
will not execute or suffer the filing of any financing statements or the posting
of any signs giving notice of consignments, and will not, as a material part of
its business, engage in the sale of goods belonging to others, and (e) will not
allow or suffer to exist the failure of any Lien described in the Security
Documents to attach to, and/or remain at all times perfected on, any of the
property described in the Security Documents.

 

6.2.9                        Transactions with Affiliates.

 

Borrower and its Subsidiaries will not enter into or participate in any
transaction with any Affiliate or, except in the ordinary course of business,
with the officers, directors, employees and other representatives of Borrower
and/or any Subsidiary.

 

6.2.10                  Other Businesses.

 

Borrower and its Subsidiaries will not engage directly or indirectly in any
business other than a Permitted Business.

 

6.2.11                  ERISA Compliance.

 

Neither Borrower nor any Commonly Controlled Entity shall:  (a) engage in or
permit any “prohibited transaction” (as defined in ERISA); (b) cause any
“accumulated funding deficiency” as defined in ERISA and/or the Internal Revenue
Code; (c) terminate any pension plan in a manner which could result in the
imposition of a lien on the property of Borrower pursuant to ERISA;
(d) terminate or consent to the termination of any Multi-employer Plan; or
(e) incur a complete or partial withdrawal with respect to any Multi-employer
Plan.

 

6.2.12                  Prohibition on Hazardous Materials.

 

Borrower shall not place, manufacture or store or permit to be placed,
manufactured or stored any Hazardous Materials on any property owned, operated
or controlled by Borrower or for which Borrower is responsible other than
Hazardous Materials placed or stored on such property in accordance with
applicable Laws in the ordinary course of Borrower’s business expressly
described in this Agreement.

 

6.2.13                  Method of Accounting; Fiscal Year.

 

Borrower will not:

 

(A)           CHANGE THE METHOD OF ACCOUNTING EMPLOYED IN THE PREPARATION OF ANY
FINANCIAL STATEMENTS FURNISHED TO LENDER UNDER THE PROVISIONS OF SECTION 6.1.1
(FINANCIAL STATEMENTS), UNLESS REQUIRED TO CONFORM TO GAAP AND ON THE CONDITION
THAT BORROWER’S ACCOUNTANTS SHALL FURNISH SUCH INFORMATION AS LENDER MAY REQUEST
TO RECONCILE THE CHANGES WITH BORROWER’S PRIOR FINANCIAL STATEMENTS.

 

47

--------------------------------------------------------------------------------


 

(B)           CHANGE ITS FISCAL YEAR FROM A YEAR ENDING ON SEPTEMBER 30TH.

 

6.2.14                  Transfer of Collateral.

 

Borrower and the Subsidiaries will not transfer, or permit the transfer, to a
location not listed on the Collateral Disclosure List, of the books and records
related to any of the Collateral or of any of the Collateral having an aggregate
value in excess of Five Hundred Thousand Dollars ($500,000) except for
(a) Collateral in transit, (b) Collateral maintained at a temporary location for
a period not to exceed six (6) months or (c) Collateral located at a customer’s
place of business which is offered for sale in the ordinary course of business;
provided, however, after the occurrence and continuance of an Event of Default,
Borrower will promptly disclose the locations of all of the Collateral to
Lender.

 

6.2.15                  Sale and Leaseback.

 

Neither Borrower nor the Subsidiaries will directly or indirectly enter into any
arrangement to sell or transfer all or any substantial part of its fixed assets
and thereupon or within one (1) year thereafter rent or lease the assets so sold
or transferred.

 

6.2.16                  DoD Contracts.

 

Without the prior written consent of the Lender, which consent shall not be
unreasonably withheld or delayed, the Borrower shall not amend, modify or change
any provision in any DoD Contract which would affect, in a manner materially
adverse to the Lender, either (i) the entities receiving distributions under any
such DoD Contract or (ii) the timing of distributions under any such DoD
Contract.

 

6.2.17                  Disposition of Collateral.

 

Except in the ordinary course of its business, Borrower will not sell, discount,
allow credits or allowances, transfer, assign, extend the time for payment on,
convey, lease, assign, transfer or otherwise dispose of the Collateral, except,
prior to an Event of Default, dispositions expressly permitted elsewhere in this
Agreement, the sale of Inventory in the ordinary course of business.

 

ARTICLE VII
DEFAULT AND RIGHTS AND REMEDIES

 

Section 7.1                                      Events of Default.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default” under the provisions of this Agreement:

 

7.1.1                        Failure to Pay.

 

The failure of Borrower to pay any of the Obligations within three (3) Business
Days of the date when due and payable in accordance with the provisions of this
Agreement, the Revolving Credit Note and/or any of the other Financing
Documents.

 

7.1.2                        Breach of Representations and Warranties.

 

Any representation or warranty made in this Agreement or in any report,
statement, schedule, certificate, opinion (including any opinion of counsel for
Borrower), financial statement or other document furnished in connection with
this Agreement, any of the

 

48

--------------------------------------------------------------------------------


 

other Financing Documents, or the Obligations, shall prove to have been false or
misleading when made (or, if applicable, when reaffirmed) in any material
respect.

 

7.1.3                        Failure to Comply with Covenants.

 

The failure of Borrower to perform, observe or comply with any covenant,
condition or agreement contained in Sections 6.1.1, 6.1.4, 6.1.8, 6.1.9, 6.1.11,
6.1.12, 6.1.13, 6.1.15 or 6.1.22 hereof or in Section 6.2 hereof.

 

7.1.4                        Other Defaults.

 

The failure of Borrower to perform, observe or comply with any covenant,
condition or agreement contained in this Agreement other than those set forth in
Sections 7.1.1, 7.1.2 or 7.1.3, which default shall remain un-remedied for
thirty (30) days after written notice thereof to the Borrower by the Lender.

 

7.1.5                        Default Under Other Financing Documents or
Obligations.

 

A default shall occur under any of the other Financing Documents or under any
other Obligations, and such default is not cured within any applicable grace
period provided therein.

 

7.1.6                        Receiver; Bankruptcy.

 

Borrower or any Subsidiary shall (a) apply for or consent to the appointment of
a receiver, trustee or liquidator of itself or any of its property, (b) admit in
writing its inability to pay its debts as they mature, (c) make a general
assignment for the benefit of creditors, (d) be adjudicated a bankrupt or
insolvent, (e) file a voluntary petition in bankruptcy or a petition or an
answer seeking or consenting to reorganization or an arrangement with creditors
or to take advantage of any bankruptcy, reorganization, insolvency, readjustment
of debt, dissolution or liquidation law or statute, or an answer admitting the
material allegations of a petition filed against it in any proceeding under any
such law, or take corporate action for the purposes of effecting any of the
foregoing, (f) by any act indicate its consent to, approval of or acquiescence
in any such proceeding or the appointment of any receiver of or trustee for any
of its property, or suffer any such receivership, trusteeship or proceeding to
continue undischarged for a period of sixty (60) days, or (g) by any act
indicate its consent to, approval of or acquiescence in any order, judgment or
decree by any court of competent jurisdiction or any Governmental Authority
enjoining or otherwise prohibiting the operation of a material portion of
Borrower’s or any Subsidiary’s business or the use or disposition of a material
portion of Borrower’s or any Subsidiary’s assets.

 

7.1.7                        Involuntary Bankruptcy, etc.

 

(a) An order for relief shall be entered in any involuntary case brought against
Borrower or any Subsidiary under the Bankruptcy Code, or (b) any such case shall
be commenced against Borrower or any Subsidiary and shall not be dismissed
within sixty (60) days after the filing of the petition, or (c) an order,
judgment or decree under any other Law is entered by any court of competent
jurisdiction or by any other Governmental Authority on the application of a
Governmental Authority or of a Person other than Borrower or any Subsidiary
(i) adjudicating Borrower, or any Subsidiary bankrupt or insolvent, or
(ii) appointing a receiver, trustee or liquidator of Borrower or of any
Subsidiary, or of a material portion of Borrower’s or any Subsidiary’s assets,
or (iii) enjoining, prohibiting or otherwise limiting the operation of a

 

49

--------------------------------------------------------------------------------


 

material portion of Borrower’s or any Subsidiary’s business or the use or
disposition of a material portion of Borrower’s or any Subsidiary’s assets, and
such order, judgment or decree continues unstayed and in effect for a period of
thirty (30) days from the date entered.

 

7.1.8                        Judgment.

 

Unless adequately insured in the opinion of Lender, the entry of a final
judgment for the payment of money involving more than Two Million Dollars
($2,000,000) against Borrower or any Subsidiary, and the failure by Borrower or
such Subsidiary to discharge the same, or cause it to be discharged, within
thirty (30) days from the date of the order, decree or process under which or
pursuant to which such judgment was entered, or to secure a stay of execution
pending appeal of such judgment.

 

7.1.9                        Execution; Attachment.

 

Any execution or attachment shall be levied against Collateral having an
aggregate value in excess of Five Hundred Thousand Dollars ($500,000), or any
part thereof, and such execution or attachment shall not be set aside,
discharged or stayed within thirty (30) days after the same shall have been
levied.

 

7.1.10                  Default Under Other Borrowings.

 

Default shall be made by Borrower or any Subsidiary with respect to any
Indebtedness for Borrowed Money of Borrower (other than the Revolving Loan),
other than unsecured Indebtedness of up to One Million Dollars ($1,000,000), if
the default is a failure to pay at maturity or if the effect of such default is
to accelerate the maturity of such Indebtedness for Borrowed Money or to permit
the holder or obligee thereof or other party thereto to cause such Indebtedness
for Borrowed Money to become due prior to its stated maturity.

 

7.1.11                  Challenge to Agreements.

 

Borrower or any Subsidiary shall challenge the validity and binding effect of
any provision of any of the Financing Documents or shall state its intention to
make such a challenge of any of the Financing Documents or any of the Financing
Documents shall for any reason (except to the extent permitted by its express
terms) cease to be effective or to create a valid and perfected first priority
Lien (except for Permitted Liens) on, or security interest in, any of the
Collateral purported to be covered thereby.

 

7.1.12                  Material Adverse Change.

 

Lender in its sole, but reasonable discretion, determines that a material
adverse change has occurred in the financial condition of Borrower. 
Notwithstanding the foregoing, the non-renewal, termination of, or default
under, a Major Contract by Borrower shall not constitute a material adverse
change if at the time of such non-renewal, termination, or default and after
giving effect thereto, Borrower would have been in compliance with the financial
covenants set forth in Section 6.1.13 (Financial Covenants) of this Agreement
for the immediately preceding four (4) fiscal quarters had such Major Contract
not been included in the calculation of such financial covenants during such
period.

 

7.1.13                  Change in Ownership.

 

Any Change in Control of the Borrower.

 

50

--------------------------------------------------------------------------------


 

7.1.14                  Debarment or Suspension.

 

Borrower is debarred or suspended, whether temporarily or permanently, by the
United States of America or any department, agency or instrumentality thereof.

 

7.1.15                  Liquidation, Termination or Dissolution.

 

Borrower shall liquidate, dissolve or terminate its existence or shall suspend
or terminate a substantial portion of its business operations.

 

7.1.16                  Swap Default.

 

An event occurs which gives Lender the right or option to terminate (except as
such right or option may arise in the ordinary course of business provided such
right or option is not a default under such Swap Contract) any Swap Contract
which is secured by the Collateral.

 

Section 7.2                                      Remedies.

 

Upon the occurrence of any Event of Default, Lender may, in the exercise of its
sole and absolute discretion from time to time, at any time thereafter exercise
any one or more of the following rights, powers or remedies:

 

7.2.1                        Acceleration.

 

Lender may declare any or all of the Obligations to be immediately due and
payable, notwithstanding anything contained in this Agreement or in any of the
other Financing Documents to the contrary, without presentment, demand, protest,
notice of protest or of dishonor, or other notice of any kind, all of which
Borrower hereby waives.

 

7.2.2                        Further Advances.

 

Lender may from time to time without notice to Borrower suspend, terminate or
limit any further advances, loans or other extensions of credit under the
Commitments, under this Agreement and/or under any of the other Financing
Documents.  Further, upon the occurrence of an Event of Default or Default
specified in Section 7.1.6 (Receiver; Bankruptcy) or Section 7.1.7 (Involuntary
Bankruptcy, etc.), the Revolving Credit Commitment and any agreement in any of
the Financing Documents to provide additional credit and/or to issue Letters of
Credit shall immediately and automatically terminate and the unpaid principal
amount of the Revolving Credit Note (with accrued interest thereon) and all
other Obligations then outstanding, shall immediately become due and payable
without further action of any kind and without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived by Borrower.

 

7.2.3                        Uniform Commercial Code.

 

Lender shall have all of the rights and remedies of a secured party under the
applicable Uniform Commercial Code and other applicable Laws.  Upon demand by
Lender, Borrower shall assemble the Collateral and make it available to Lender,
at a place designated by Lender.  Lender or its agents may without notice from
time to time enter upon Borrower’s premises to take possession of the
Collateral, to remove it, to render it unusable, to process it or otherwise
prepare it for sale, or to sell or otherwise dispose of it.

 

51

--------------------------------------------------------------------------------


 

Any written notice of the sale, disposition or other intended action by Lender
with respect to the Collateral which is sent by regular mail, postage prepaid,
to Borrower at the address set forth in Section 8.1 (Notices), or such other
address of Borrower which may from time to time be shown on Lender’s records, at
least ten (10) days prior to such sale, disposition or other action, shall
constitute commercially reasonable notice to Borrower.  Lender may alternatively
or additionally give such notice in any other commercially reasonable manner. 
Nothing in this Agreement shall require Lender to give any notice not required
by applicable Laws.

 

If any consent, approval, or authorization of any state, municipal or other
Governmental Authority or of any other Person or of any Person having any
interest therein, should be necessary to effectuate any sale or other
disposition of the Collateral, Borrower agrees to execute all such applications
and other instruments, and to take all other action, as may be required in
connection with securing any such consent, approval or authorization.

 

Borrower recognizes that Lender may be unable to effect a public sale of all or
a part of the Collateral consisting of Investment Property by reason of certain
prohibitions contained in the Securities Act of 1933, as amended, and other
applicable Federal and state Laws.  Lender may, therefore, in its discretion,
take such steps as it may deem appropriate to comply with such Laws and may, for
example, at any sale of the Collateral consisting of securities restrict the
prospective bidders or purchasers as to their number, nature of business and
investment intention, including, without limitation, a requirement that the
Persons making such purchases represent and agree to the satisfaction of Lender
that they are purchasing such securities for their account, for investment, and
not with a view to the distribution or resale of any thereof.  Borrower
covenants and agrees to do or cause to be done promptly all such acts and things
as Lender may request from time to time and as may be necessary to offer and/or
sell the securities or any part thereof in a manner which is valid and binding
and in conformance with all applicable Laws.   Upon any such sale or
disposition, Lender shall have the right to deliver, assign and transfer to the
purchaser thereof the Collateral consisting of securities so sold.

 

7.2.4                        Specific Rights With Regard to Collateral.

 

In addition to all other rights and remedies provided hereunder or as shall
exist at law or in equity from time to time, Lender may (but shall be under no
obligation to), without notice to Borrower, and Borrower hereby irrevocably
appoints Lender as its attorney-in-fact, with power of substitution, in the name
of Lender and/or in the name of Borrower or otherwise, for the use and benefit
of Lender, but at the cost and expense of Borrower and without notice to
Borrower:

 

(A)           REQUEST ANY ACCOUNT DEBTOR OBLIGATED ON ANY OF THE ACCOUNTS TO
MAKE PAYMENTS THEREON DIRECTLY TO LENDER, WITH LENDER TAKING CONTROL OF THE
PROCEEDS THEREOF;

 

(B)           COMPROMISE, EXTEND OR RENEW ANY OF THE COLLATERAL OR DEAL WITH THE
SAME AS IT MAY DEEM ADVISABLE;

 

(C)           MAKE EXCHANGES, SUBSTITUTIONS OR SURRENDERS OF ALL OR ANY PART OF
THE COLLATERAL;

 

(D)           COPY, TRANSCRIBE, OR REMOVE FROM ANY PLACE OF BUSINESS OF BORROWER
OR ANY SUBSIDIARY ALL BOOKS, RECORDS, LEDGER SHEETS,

 

52

--------------------------------------------------------------------------------

 


 

CORRESPONDENCE, INVOICES AND DOCUMENTS, RELATING TO OR EVIDENCING ANY OF THE
COLLATERAL OR WITHOUT COST OR EXPENSE TO LENDER, MAKE SUCH USE OF BORROWER’S OR
ANY SUBSIDIARY’S PLACE(S) OF BUSINESS AS MAY BE REASONABLY NECESSARY TO
ADMINISTER, CONTROL AND COLLECT THE COLLATERAL;

 

(E)           REPAIR, ALTER OR SUPPLY GOODS IF NECESSARY TO FULFILL IN WHOLE OR
IN PART THE PURCHASE ORDER OF ANY ACCOUNT DEBTOR;

 

(F)            DEMAND, COLLECT, RECEIPT FOR AND GIVE RENEWALS, EXTENSIONS,
DISCHARGES AND RELEASES OF ANY OF THE COLLATERAL;

 

(G)           INSTITUTE AND PROSECUTE LEGAL AND EQUITABLE PROCEEDINGS TO ENFORCE
COLLECTION OF, OR REALIZE UPON, ANY OF THE COLLATERAL;

 

(H)           SETTLE, RENEW, EXTEND, COMPROMISE, COMPOUND, EXCHANGE OR ADJUST
CLAIMS IN RESPECT OF ANY OF THE COLLATERAL OR ANY LEGAL PROCEEDINGS BROUGHT IN
RESPECT THEREOF;

 

(I)            ENDORSE OR SIGN THE NAME OF BORROWER UPON ANY ITEMS OF PAYMENT,
CERTIFICATES OF TITLE, INSTRUMENTS, INVESTMENT PROPERTY, STOCK POWERS,
DOCUMENTS, DOCUMENTS OF TITLE, FINANCING STATEMENTS, ASSIGNMENTS, NOTICES, OR
OTHER WRITING RELATING TO OR PART OF THE COLLATERAL AND ON ANY PROOF OF CLAIM IN
BANKRUPTCY AGAINST AN ACCOUNT DEBTOR;

 

(J)            CLEAR INVENTORY THROUGH CUSTOMS IN LENDER’S OR BORROWER’S NAME
AND TO SIGN AND DELIVER TO CUSTOMS OFFICIALS POWERS OF ATTORNEY IN BORROWER’S
NAME FOR SUCH PURPOSE; AND

 

(K)           TAKE ANY OTHER ACTION NECESSARY OR BENEFICIAL TO REALIZE UPON OR
DISPOSE OF THE COLLATERAL OR TO CARRY OUT THE TERMS OF THIS AGREEMENT.

 

7.2.5                        Application of Proceeds.

 

Any proceeds of sale or other disposition of the Collateral will be applied by
Lender to the payment first of any and all Enforcement Costs, and any balance of
such proceeds will be applied to the Obligations in such order and manner as
Lender shall determine.  If the sale or other disposition of the Collateral
fails to fully satisfy the Obligations, Borrower shall remain liable to Lender
for any deficiency.

 

7.2.6                        Performance by Lender.

 

Lender without notice to or demand upon Borrower and without waiving or
releasing any of the Obligations or any Default or Event of Default, may (but
shall be under no obligation to) at any time thereafter make such payment or
perform such act for the account and at the expense of Borrower, and may enter
upon the premises of Borrower for that purpose and take all such action thereon
as Lender may consider necessary or appropriate for such purpose and Borrower
hereby irrevocably appoints Lender as its attorney-in-fact to do so, with power
of substitution, in the name of Lender, in the name of Borrower or otherwise,
for the use and benefit of Lender, but at the cost and expense of Borrower and
without notice to Borrower.  All sums so paid or advanced by Lender together
with interest thereon from the date of payment, advance or incurring until paid
in full at the Post-Default Rate and all costs and expenses, shall

 

53

--------------------------------------------------------------------------------


 

be deemed part of the Enforcement Costs, shall be paid by Borrower to Lender on
demand, and shall constitute and become a part of the Obligations.

 

7.2.7                        Other Remedies.

 

Lender may from time to time proceed to protect or enforce its rights by an
action or actions at law or in equity or by any other appropriate proceeding,
whether for the specific performance of any of the covenants contained in this
Agreement or in any of the other Financing Documents, or for an injunction
against the violation of any of the terms of this Agreement or any of the other
Financing Documents, or in aid of the exercise or execution of any right, remedy
or power granted in this Agreement, the Financing Documents, and/or applicable
Laws.  Lender is authorized to offset and apply to all or any part of the
Obligations all moneys, credits and other property of any nature whatsoever of
Borrower now or at any time hereafter in the possession of, in transit to or
from, under the control or custody of, or on deposit with, Lender or any
Affiliate of Lender.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.1                                      Notices.

 

All notices, requests and demands to or upon the parties to this Agreement shall
be in writing and shall be deemed to have been given or made when delivered by
hand on a Business Day, or two (2) days after the date when deposited in the
mail, postage prepaid by registered or certified mail, return receipt requested,
or when sent by overnight courier, on the Business Day next following the day on
which the notice is delivered to such overnight courier, addressed as follows:

 

Borrower:                                                                                           
Liquidity Services, Inc.

1920 L St. NW, 6th Floor

Washington, DC 20036

Attention:  James M. Rallo, CFO and Treasurer

 

with a copy to:                                                                
Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

Attention:  Aaron F. Adams

 

Lender:                                                                                                       
Bank of America, N.A.

1101 Wootton Parkway, 4th Floor

Rockville, Maryland  20852

Attention:  Michael J. Radcliffe, SVP

 

with a copy to:                                                                
Troutman Sanders LLP

1660 International Drive, Suite 600

McLean, Virginia 22102

Attention:  Richard Pollak, Esquire

 

By written notice, each party to this Agreement may change the address to which
notice is given to that party, provided that such changed notice shall include a
street address to which notices may be delivered by overnight courier in the
ordinary course on any Business Day.

 

54

--------------------------------------------------------------------------------


 

Section 8.2                                      Amendments; Waivers.

 

This Agreement and the other Financing Documents may not be amended, modified,
or changed in any respect except by an agreement in writing signed by Lender and
Borrower.  No waiver of any provision of this Agreement or of any of the other
Financing Documents, nor consent to any departure by Borrower therefrom, shall
in any event be effective unless the same shall be in writing signed by Lender. 
No course of dealing between Borrower and Lender and no act or failure to act
from time to time on the part of Lender shall constitute a waiver, amendment or
modification of any provision of this Agreement or any of the other Financing
Documents or any right or remedy under this Agreement, under any of the other
Financing Documents or under applicable Laws.

 

Without implying any limitation on the foregoing:

 

(A)           ANY WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC
INSTANCE, FOR THE TERMS AND PURPOSE FOR WHICH GIVEN, SUBJECT TO SUCH CONDITIONS
AS LENDER MAY SPECIFY IN ANY SUCH INSTRUMENT.

 

(B)           NO WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT SHALL EXTEND TO ANY
SUBSEQUENT OR OTHER DEFAULT OR EVENT OF DEFAULT, OR IMPAIR ANY RIGHT CONSEQUENT
THERETO.

 

(C)           NO NOTICE TO OR DEMAND ON BORROWER IN ANY CASE SHALL ENTITLE
BORROWER TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN THE SAME, SIMILAR OR OTHER
CIRCUMSTANCE.

 

(D)           NO FAILURE OR DELAY BY LENDER TO INSIST UPON THE STRICT
PERFORMANCE OF ANY TERM, CONDITION, COVENANT OR AGREEMENT OF THIS AGREEMENT OR
OF ANY OF THE OTHER FINANCING DOCUMENTS, OR TO EXERCISE ANY RIGHT, POWER OR
REMEDY CONSEQUENT UPON A BREACH THEREOF, SHALL CONSTITUTE A WAIVER, AMENDMENT OR
MODIFICATION OF ANY SUCH TERM, CONDITION, COVENANT OR AGREEMENT OR OF ANY SUCH
BREACH OR PRECLUDE LENDER FROM EXERCISING ANY SUCH RIGHT, POWER OR REMEDY AT ANY
TIME OR TIMES.

 

(E)           BY ACCEPTING PAYMENT AFTER THE DUE DATE OF ANY AMOUNT PAYABLE
UNDER THIS AGREEMENT OR UNDER ANY OF THE OTHER FINANCING DOCUMENTS, LENDER SHALL
NOT BE DEEMED TO WAIVE THE RIGHT EITHER TO REQUIRE PROMPT PAYMENT WHEN DUE OF
ALL OTHER AMOUNTS PAYABLE UNDER THIS AGREEMENT OR UNDER ANY OF THE OTHER
FINANCING DOCUMENTS, OR TO DECLARE A DEFAULT FOR FAILURE TO EFFECT SUCH PROMPT
PAYMENT OF ANY SUCH OTHER AMOUNT.

 

Section 8.3                                      Cumulative Remedies.

 

The rights, powers and remedies provided in this Agreement and in the other
Financing Documents are cumulative, may be exercised concurrently or separately,
may be exercised from time to time and in such order as Lender shall determine,
subject to the provisions of this Agreement, and are in addition to, and not
exclusive of, rights, powers and remedies provided by existing or future
applicable Laws.  In order to entitle Lender to exercise any remedy reserved to
it in this Agreement, it shall not be necessary to give any notice, other than
such notice as may be expressly required in this Agreement.  Without limiting
the generality of the foregoing and subject to the terms of this Agreement,
Lender may:

 

55

--------------------------------------------------------------------------------


 

(A)           PROCEED AGAINST BORROWER WITH OR WITHOUT PROCEEDING AGAINST ANY
OTHER PERSON (INCLUDING, WITHOUT LIMITATION, ANY ONE OR MORE OF THE GUARANTORS)
WHO MAY BE LIABLE (BY ENDORSEMENT, GUARANTY, INDEMNITY OR OTHERWISE) FOR ALL OR
ANY PART OF THE OBLIGATIONS;

 

(B)           PROCEED AGAINST BORROWER WITH OR WITHOUT PROCEEDING UNDER ANY OF
THE OTHER FINANCING DOCUMENTS OR AGAINST ANY COLLATERAL OR OTHER COLLATERAL AND
SECURITY FOR ALL OR ANY PART OF THE OBLIGATIONS;

 

(C)           WITHOUT REDUCING OR IMPAIRING THE OBLIGATION OF BORROWER AND
WITHOUT NOTICE, RELEASE OR COMPROMISE WITH ANY GUARANTOR OR OTHER PERSON LIABLE
FOR ALL OR ANY PART OF THE OBLIGATIONS UNDER THE FINANCING DOCUMENTS OR
OTHERWISE;

 

(D)           WITHOUT REDUCING OR IMPAIRING THE OBLIGATIONS OF BORROWER AND
WITHOUT NOTICE THEREOF:

 

(I)            FAIL TO PERFECT THE LIEN IN ANY OR ALL COLLATERAL OR TO RELEASE
ANY OR ALL THE COLLATERAL OR TO ACCEPT SUBSTITUTE COLLATERAL;

 

(II)           APPROVE THE MAKING OF ADVANCES UNDER THE REVOLVING LOAN UNDER
THIS AGREEMENT;

 

(III)          WAIVE ANY PROVISION OF THIS AGREEMENT OR THE OTHER FINANCING
DOCUMENTS;

 

(IV)          EXERCISE OR FAIL TO EXERCISE RIGHTS OF SET-OFF OR OTHER RIGHTS; OR

 

(E)           ACCEPT PARTIAL PAYMENTS OR EXTEND FROM TIME TO TIME THE MATURITY
OF ALL OR ANY PART OF THE OBLIGATIONS.

 

Section 8.4                                      Severability.

 

In case one or more provisions, or part thereof, contained in this Agreement or
in the other Financing Documents shall be invalid, illegal or unenforceable in
any respect under any Law, then without need for any further agreement, notice
or action:

 

(A)           THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS SHALL REMAIN EFFECTIVE AND BINDING ON THE PARTIES THERETO AND SHALL
NOT BE AFFECTED OR IMPAIRED THEREBY;

 

(B)           THE OBLIGATION TO BE FULFILLED SHALL BE REDUCED TO THE LIMIT OF
SUCH VALIDITY;

 

(C)           IF SUCH PROVISION OR PART THEREOF PERTAINS TO REPAYMENT OF THE
OBLIGATIONS, THEN, AT THE SOLE AND ABSOLUTE DISCRETION OF LENDER, ALL OF THE
OBLIGATIONS OF BORROWER TO LENDER SHALL BECOME IMMEDIATELY DUE AND PAYABLE; AND

 

(D)           IF THE AFFECTED PROVISION OR PART THEREOF DOES NOT PERTAIN TO
REPAYMENT OF THE OBLIGATIONS, BUT OPERATES OR WOULD PROSPECTIVELY OPERATE TO
INVALIDATE THIS AGREEMENT IN WHOLE OR IN PART, THEN SUCH PROVISION OR PART
THEREOF

 

56

--------------------------------------------------------------------------------


 

ONLY SHALL BE VOID, AND THE REMAINDER OF THIS AGREEMENT SHALL REMAIN OPERATIVE
AND IN FULL FORCE AND EFFECT.

 

Section 8.5                                      Assignments by Lender.

 

Lender may, with the consent of Borrower, assign to any Person (each an
“Assignee” and collectively, the “Assignees”) all or a portion of Lender’s
Commitments.  Lender and its Assignee shall notify Borrower in writing of the
date on which the assignment is to be effective (the “Adjustment Date”).  On or
before the Adjustment Date, Lender, Borrower and the Assignee shall execute and
deliver a written assignment agreement in a form acceptable to Lender, which
shall constitute an amendment to this Agreement to the extent necessary to
reflect such assignment.  Upon the request of the Assignee following an
assignment made in accordance with this Section 8.5, Borrower shall issue a new
Revolving Credit Note to such Assignee reflecting such assignment, in exchange
for the return by the Lender of the existing Revolving Credit Note.

 

In addition, notwithstanding the foregoing, Lender may at any time pledge all or
any portion of Lender’s rights under this Agreement, any of the Commitments or
any of the Obligations to a Federal Reserve Bank.

 

Section 8.6                                      Participations by Lender.

 

Lender may at any time sell to one or more financial institutions participating
interests in any of Lender’s Obligations or Commitments; provided, however, that
(a) no such participation shall relieve Lender from its obligations under this
Agreement or under any of the other Financing Documents to which it is a party,
(b) Lender shall remain solely responsible for the performance of its
obligations under this Agreement and under all of the other Financing Documents
to which it is a party, and (c) Borrower shall continue to deal solely and
directly with Lender in connection with Lender’s rights and obligations under
this Agreement and the other Financing Documents.

 

Section 8.7                                      Disclosure of Information by
Lender.

 

In connection with any sale, transfer, assignment or participation by Lender in
accordance with Section 8.5 (Assignments by Lender) or Section 8.6
(Participations by Lender), Lender shall have the right to disclose to any
actual or potential purchaser, assignee, transferee or participant all financial
records, information, reports, financial statements and documents obtained in
connection with this Agreement and/or any of the other Financing Documents or
otherwise; provided that each such recipient shall have executed a
confidentiality agreement containing substantially the same terms as
Section 8.21 hereof.

 

Section 8.8                                      Successors and Assigns.

 

This Agreement and all other Financing Documents shall be binding upon and inure
to the benefit of Borrower and Lender and their respective successors and
assigns, except that Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of Lender.

 

Section 8.9                                      Continuing Agreements.

 

All covenants, agreements, representations and warranties made by Borrower in
this Agreement, in any of the other Financing Documents, and in any certificate
delivered pursuant hereto or thereto shall survive the making by Lender of the
Revolving Loan, the issuance of Letters of Credit and the execution and delivery
of the Revolving Credit Note, shall be binding

 

57

--------------------------------------------------------------------------------


 

upon Borrower regardless of how long before or after the date hereof any of the
Obligations were or are incurred, and shall continue in full force and effect so
long as any of the Obligations are outstanding and unpaid.  From time to time
upon Lender’s request, and as a condition of the release of any one or more of
the Security Documents, Borrower and other Persons obligated with respect to the
Obligations shall provide Lender with such acknowledgments and agreements as
Lender may require to the effect that there exists no defenses, rights of setoff
or recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against Lender and/or any of its agents and others, or to the
extent there are, the same are waived and released.

 

Section 8.10                                Enforcement Costs.

 

Borrower shall pay to Lender on demand all Enforcement Costs, together with
interest thereon from the date incurred or advanced until paid in full at a per
annum rate of interest equal at all times to the Post-Default Rate.  Enforcement
Costs shall be immediately due and payable at the time advanced or incurred,
whichever is earlier.  Without implying any limitation on the foregoing,
Borrower shall pay, as part of the Enforcement Costs, upon demand any and all
stamp and other Taxes and fees payable or determined to be payable in connection
with the execution and delivery of this Agreement and the other Financing
Documents and to save Lender harmless from and against any and all liabilities
with respect to or resulting from any delay in paying or omission to pay any
Taxes or fees referred to in this Section.  The provisions of this Section shall
survive the execution and delivery of this Agreement, the repayment of the other
Obligations and shall survive the termination of this Agreement.

 

Section 8.11                                Applicable Law.

 

8.11.1      THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE, WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES INSOFAR
AS SUCH PRINCIPLES WOULD DEFER TO THE SUBSTANTIVE LAWS OF SOME OTHER
JURISDICTION.

 

8.11.2      EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

 

8.11.3      EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY

 

58

--------------------------------------------------------------------------------


 

APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER FINANCING DOCUMENT IN ANY COURT REFERRED TO IN SECTION 8.11.2. 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

Section 8.12                                Duplicate Originals and
Counterparts.

 

This Agreement may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument.

 

Section 8.13                                Headings.

 

The headings in this Agreement are included herein for convenience only, shall
not constitute a part of this Agreement for any other purpose, and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.

 

Section 8.14                                No Agency.

 

Nothing herein contained shall be construed to constitute Borrower as Lender’s
agent for any purpose whatsoever or to permit Borrower to pledge any of the
credit of Lender.  Lender shall not be responsible or liable for any shortage,
discrepancy, damage, loss or destruction of any part of the Collateral wherever
the same may be located and regardless of the cause thereof.  Lender shall not,
by anything herein or in any of the Financing Documents or otherwise, assume any
of Borrower’s obligations under any contract or agreement assigned to Lender,
and Lender shall not be responsible in any way for the performance by Borrower
of any of the terms and conditions thereof.

 

Section 8.15                                Date of Payment.

 

Should the principal of or interest on the Revolving Credit Note become due and
payable on other than a Business Day, the maturity thereof shall be extended to
the next succeeding Business Day and in the case of principal, interest shall be
payable thereon at the rate per annum specified in the Revolving Credit Note
during such extension.

 

Section 8.16                                Entire Agreement.

 

This Agreement and the other Financing Documents are intended by Lender and
Borrower to be a complete, exclusive and final expression of the agreements
contained herein and therein.  Neither Lender nor Borrower shall hereafter have
any rights under any prior agreements pertaining to the matters addressed by
this Agreement but shall look solely to this Agreement for definition and
determination of all of their respective rights, liabilities and
responsibilities under this Agreement.

 

Section 8.17                                Waiver of Trial by Jury.

 

BORROWER AND LENDER HEREBY JOINTLY AND SEVERALLY WAIVE TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO WHICH BORROWER AND LENDER MAY BE PARTIES, ARISING OUT OF
OR IN ANY WAY PERTAINING TO (A) THIS AGREEMENT, (B) ANY OF THE FINANCING
DOCUMENTS, OR (C) THE

 

59

--------------------------------------------------------------------------------


 

COLLATERAL.  THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS
AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST
PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT.

 

This waiver is knowingly, willingly and voluntarily made by Borrower and Lender,
and Borrower and Lender hereby represent that no representations of fact or
opinion have been made by any individual to induce this waiver of trial by jury
or to in any way modify or nullify its effect.  Borrower and Lender further
represent that they have been represented in the signing of this Agreement and
in the making of this waiver by independent legal counsel, selected of their own
free will, and that they have had the opportunity to discuss this waiver with
counsel.

 

Section 8.18                                Liability of Lender.

 

Borrower hereby agrees that Lender shall not be chargeable for any negligence,
mistake, act or omission of any accountant, examiner, agency or attorney
employed by Lender in making examinations, investigations or collections, or
otherwise in perfecting, maintaining, protecting or realizing upon any lien or
security interest or any other interest in the Collateral or other security for
the Obligations.

 

By inspecting the Collateral or any other properties of Borrower or by accepting
or approving anything required to be observed, performed or fulfilled by
Borrower or to be given to Lender pursuant to this Agreement or any of the other
Financing Documents, Lender shall not be deemed to have warranted or represented
the condition, sufficiency, legality, effectiveness or legal effect of the same,
and such acceptance or approval shall not constitute any warranty or
representation with respect thereto by Lender.

 

Section 8.19                                Indemnification.

 

Borrower agrees to indemnify and hold harmless, Lender, Lender’s parent and
Affiliates and Lender’s parent’s and Affiliates’ officers, directors,
shareholders, employees and agents (each an “Indemnified Party,” and
collectively, the “Indemnified Parties”), from and against any and all claims,
liabilities, losses, damages, costs and expenses (whether or not such
Indemnified Party is a party to any litigation), including without limitation,
reasonable attorney’s fees and costs and costs of investigation, document
production, attendance at depositions or other discovery, incurred by any
Indemnified Party with respect to, arising out of or as a consequence of
(a) this Agreement or any of the other Financing Documents, including without
limitation, any failure of Borrower to pay when due (at maturity, by
acceleration or otherwise) any principal, interest, fee or any other amount due
under this Agreement or the other Financing Documents, or any other Event of
Default (b) the use by Borrower of any proceeds advanced hereunder; (c) the
transactions contemplated hereunder; or (d) any claim, demand, action or cause
of action being asserted against (i) Borrower or any of its Affiliates by any
other Person, or (ii) any Indemnified Party by Borrower in connection with the
transactions contemplated hereunder.  Notwithstanding anything herein or
elsewhere to the contrary, Borrower shall not be obligated to indemnify or hold
harmless any Indemnified Party from any liability, loss or damage resulting from
the gross negligence, willful misconduct or unlawful actions of such Indemnified
Party.  Any amount payable to Lender under this Section will bear interest at
the Post-Default Rate from the due date until paid.

 

60

--------------------------------------------------------------------------------


 

Section 8.20           Electronic Transmission of Data.

 

Lender and Borrower agree that certain data related to the Revolving Loan
(including confidential information, documents, applications and reports) may be
transmitted electronically, including transmission over the Internet.  This data
may be transmitted to, received from or circulated among agents and
representatives of Borrower and/or Lender and their Affiliates and other Persons
involved with the subject matter of this Agreement.  Borrower acknowledges and
agrees that (a) there are risks associated with the use of electronic
transmission and that Lender does not control the method of transmittal or
service providers, (b) Lender has no obligation or responsibility whatsoever and
assumes no duty or obligation for the security, receipt or third party
interception of any such transmission, and (c) Borrower will release, hold
harmless and indemnify Lender from any claim, damage or loss, including that
arising in whole or part from Lender’s strict liability or sole, comparative or
contributory negligence (but excluding gross negligence, willful misconduct or
unlawful actions by the Lender), which is related to the electronic transmission
of data.

 

Section 8.21           Confidentiality.

 

Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Financing Document or any
action or proceeding relating to this Agreement or any other Financing Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or any
Assignee pursuant to Section 8.5 (Assignments by Lender) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Lender or its Affiliates on a nonconfidential basis from a source other than
the Borrower.  For purposes of this Section 8.21, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
required to execute and deliver to the Borrower a confidentiality agreement
containing substantially the same terms as this Section 8.21.

 

Lender further acknowledges that (a) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

 

61

--------------------------------------------------------------------------------


 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

62

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Agreement as of the day and year first written above.

 

 

 

LIQUIDITY SERVICES, INC.

 

 

 

 

 

By:

/s/ James M. Rallo

 

Name: James M. Rallo

 

Title: Chief Financial Officer & Treasurer

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Michael J. Radcliffe

 

 

Name: Michael J. Radcliffe

 

 

Title: Senior Vice President

 

[Signature Page to Financing and Security Agreement]

 

--------------------------------------------------------------------------------

 